Exhibit 10.1

EXECUTION VERSION

SUPPORT AGREEMENT

This Support Agreement, dated March 23, 2018 (this “Agreement”), is by and
between Glenview Capital Management, LLC and the entities listed on Schedule A
hereto (collectively, “Glenview”) and Tenet Healthcare Corporation (the
“Company”).

RECITALS

WHEREAS, the Company and Glenview have engaged in various discussions and
communications concerning the Company’s governance and other matters;

WHEREAS, Glenview is deemed to beneficially own shares of common stock of the
Company, par value $0.05 (the “Common Stock”), totaling, in the aggregate,
17,942,624 shares of the Common Stock issued and outstanding on the date hereof;
and

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders and Glenview has determined that it is in its best
interests to come to an agreement with respect to certain matters, as provided
in this Agreement.

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1. Bylaw Amendments

 

  (a) Effective upon the execution of this Agreement, the Company has amended
its bylaws (the “Bylaws”) to read in their entirety in the form attached hereto
as Exhibit A.

 

  (b) Until such time as Glenview, in the aggregate, no longer collectively has
Beneficial Ownership of an amount of Common Stock that provides more than 10% of
the then outstanding voting power of the Company, the Company shall not amend
Section 8.7 of the Bylaws without the affirmative vote of the holders of a
majority of all outstanding shares voting together and not by class.

 

  (c) After such time as Glenview, in the aggregate, no longer collectively has
Beneficial Ownership of an amount of Common Stock that provides more than 10% of
the then outstanding voting power of the Company, the Company shall not adopt a
shareholder rights plan that does not comply with the second sentence of
Section 8.7 of the Bylaws (as set forth in Exhibit A) without either (i) the
approval or ratification of the stockholder rights plan at a meeting of
stockholders or (ii) a unanimous affirmative vote of the Board.



--------------------------------------------------------------------------------

2. Withdrawal of Proposal. Effective upon the execution of this Agreement,
Glenview hereby irrevocably withdraws its notice dated February 2, 2018 to the
Company of Glenview’s intention to propose an amendment to the Bylaws at the
Company’s 2018 annual meeting of shareholders (the “2018 Annual Meeting”).

 

3. Standstill and Voting Obligations.

 

  (a) Glenview agrees that until the first anniversary of the date hereof (the
“Standstill Period”), no member of Glenview shall, directly or indirectly, and
each member of Glenview shall cause each Glenview Affiliate not to, directly or
indirectly, purchase or cause to be purchased or otherwise acquire or agree to
acquire Beneficial Ownership of any Voting Securities, if in any such case,
immediately after the taking of such action, Glenview would, in the aggregate,
collectively Beneficially Own an amount that would exceed 20% of the then
outstanding shares of Common Stock.

 

  (b) Glenview and the Glenview Affiliates shall cause all Voting Securities
owned by them directly or indirectly, whether owned of record or Beneficially
Owned, as of the record date for the 2018 Annual Meeting, in each case that are
entitled to vote at the 2018 Annual Meeting, to be present for quorum purposes
and to be voted, at the 2018 Annual Meeting or at any adjournments or
postponements thereof, (i) for all directors nominated by the Board for election
at the 2018 Annual Meeting, as listed in the draft Company Proxy Statement
furnished to Glenview on behalf of the Company on March 19, 2018 (the “Draft
Proxy Statement”), and (ii) in accordance with the recommendation of the Board
on the following other proposals to be presented at the 2018 Annual Meeting, as
listed in the Draft Proxy Statement: (A) the approval, on an advisory basis, of
the Company’s executive compensation proposal, (B) the ratification of the
selection of Deloitte & Touche LLP as independent registered public accountants
and (C) a shareholder proposal to urge the board of directors of the Company to
adopt a policy that the chairman of the board be an independent director.

 

4. Public Announcements. Promptly following the execution of this Agreement, the
Company and Glenview shall announce this Agreement by means of a jointly issued,
mutually agreeable press release in the form attached hereto as Exhibit B (the
“Press Release”). Prior to the 2018 Annual Meeting, neither the Company nor
Glenview nor any Glenview Affiliate shall make or cause to be made any public
announcement or statement that is inconsistent with or contrary to the
statements made in the Press Release, except as required by law or legal process
or the rules of any stock exchange or with the prior written consent of the
other party. The Company acknowledges that Glenview intends to file this
Agreement as an exhibit to its Schedule 13D pursuant to an amendment that the
Company shall have the opportunity to review in advance. Prior to the 2018
Annual Meeting, the Company shall have an opportunity to review in advance any
Schedule 13D filing made by Glenview or any Glenview Affiliate with respect to
this Agreement or the matters addressed herein. Glenview acknowledges and agrees
that the Company intends to file this Agreement and file or furnish the Press
Release with the SEC as exhibits to a Current Report on Form 8-K and to file (or
incorporate by reference) this Agreement as an exhibit to future filings with
the SEC.

 

2



--------------------------------------------------------------------------------

6. Representations and Warranties of All Parties. Each of the parties represents
and warrants to the other party that: (a) such party has all requisite company
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder; (b) this Agreement has been duly and validly authorized,
executed and delivered by it and is a valid and binding obligation of such
party, enforceable against such party in accordance with its terms; and (c) this
Agreement will not result in a violation of any terms or conditions of any
agreements to which such person is a party or by which such party may otherwise
be bound or of any law, rule, license, regulation, judgment, order or decree
governing or affecting such party.

 

7. Representations and Warranties of Glenview. Each member of Glenview jointly
represents and warrants that, as of the date of this Agreement, (a) Glenview,
together with all of the Glenview Affiliates, collectively Beneficially Own, an
aggregate of 17,942,624 shares of Common Stock; (b) except for such ownership,
no member of Glenview, individually or in the aggregate with all other members
of Glenview and the Glenview Affiliates, has any other Beneficial Ownership of,
and/or economic exposure to, any Voting Securities, including through any
derivative transaction described in the definition of “Beneficial Ownership”
below; and (c) Glenview, collectively with the Glenview Affiliates, have a Net
Long Position of 17,942,624 shares of Common Stock.

 

8. Certain Defined Terms. For purposes of this Agreement:

 

  (a) The term “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act.

 

  (b) “Beneficial Ownership” of “Voting Securities” means ownership of:
(i) Voting Securities, (ii) rights or options to own or acquire any Voting
Securities (whether such right or option is exercisable immediately or only
after the passage of time or upon the satisfaction of one or more conditions
(whether or not within the control of such person), compliance with regulatory
requirements or otherwise) and (iii) any other economic exposure to Voting
Securities, including through any derivative transaction that gives any such
person or any of such person’s controlled Affiliates the economic equivalent of
ownership of an amount of Voting Securities due to the fact that the value of
the derivative is explicitly determined by reference to the price or value of
Voting Securities, or which provides such person or any of such person’s
controlled Affiliates an opportunity, directly or indirectly, to profit, or to
share in any profit, derived from any increase in the value of Voting
Securities, in any case without regard to whether (x) such derivative conveys
any voting rights in Voting Securities to such person or any of such person’s
Affiliates, (y) the derivative is required to be, or capable of being, settled
through delivery of Voting Securities, or (z) such person or any of such
person’s Affiliates may have entered into other transactions that hedge the
economic effect of such Beneficial Ownership of Voting Securities.

 

3



--------------------------------------------------------------------------------

  (c) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

  (d) “Glenview Affiliate” shall mean all controlled Affiliates of the members
of Glenview.

 

  (e) “Net Long Position” shall mean: such person’s net long position as defined
in Rule 14e-4 under the Exchange Act mutatis mutandis in respect of the Voting
Securities.

 

  (f) The terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.

 

  (g) “SEC” shall mean the Securities and Exchange Commission.

 

  (h) “Voting Securities” shall mean the Common Stock, and any other securities
of the Company entitled to vote in the election of directors, or securities
convertible into, or exercisable or exchangeable for Common Stock or other
securities, whether or not subject to the passage of time or other
contingencies.

 

9. Miscellaneous. The parties hereto recognize and agree that if for any reason
any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise breached, immediate and irreparable harm
or injury would be caused for which money damages would not be an adequate
remedy. Accordingly, each party agrees that in addition to other remedies the
other party shall be entitled to at law or equity, the other party shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement
exclusively in any federal or state court of competent jurisdiction in the
Borough of Manhattan of the City of New York. In the event that any action shall
be brought in equity to enforce the provisions of this Agreement, no party shall
allege, and each party hereby waives the defense, that there is an adequate
remedy at law. This Agreement shall be construed in accordance with, and this
Agreement and all disputes hereunder shall be governed by, the laws of the State
of New York, without regard to any conflicts of law provision which would
require the application of the law of any other jurisdiction. By its execution
and delivery of this Agreement, each of the parties hereto hereby irrevocably
and unconditionally agrees for itself that any legal action, suit or proceeding
with respect to any matter under or arising out of or in connection with this
Agreement or for recognition or enforcement of any judgment in any such action,
suit or proceeding may be brought, on a non-exclusive basis, in any federal or
state court of competent jurisdiction in the Borough of Manhattan of the City of
New York. By execution and delivery of this Agreement, each of the parties
hereto irrevocably accepts and submits itself to the non-exclusive jurisdiction
of any such court, generally and unconditionally, with respect to any such
action, suit or proceeding and waives any defense of forum non conveniens or
based upon venue if such action, suit or proceeding is brought in accordance
with this provision.

 

4



--------------------------------------------------------------------------------

10. No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

11. Entire Agreement. This Agreement and the Confidentiality Agreement contain
the entire understanding of the parties with respect to the subject matter
hereof and may be amended only by an agreement in writing executed by the
parties hereto.

 

12. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when email is sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:

 

       if to the Company:

Tenet Healthcare Corporation

1445 Ross Avenue, Suite 1400

Dallas, Texas 75202

Attention:    Audrey Andrews, General Counsel

Email:    Audrey.Andrews@tenethealth.com

 

       With a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention:    Michael P. Brueck, P.C.

Email:    michael.brueck@kirkland.com

 

       if to Glenview:

Glenview Capital Management, LLC

767 Fifth Avenue, 44th Floor

New York, New York 10153

Attention:    Mark Horowitz, Co-President

Email:    mark@glenviewcapital.com

 

5



--------------------------------------------------------------------------------

       With a copy (which shall not constitute notice) to:

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention:    Scott Freeman

Email:    sfreeman@sidley.com

 

13. Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

 

14. Counterparts. This Agreement may be executed in two or more counterparts
which together shall constitute a single agreement.

 

15. Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

 

16. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons.

 

17. Fees and Expenses. Neither the Company, on the one hand, nor Glenview, on
the other hand, will be responsible for any fees or expenses of the other in
connection with this Agreement; provided, however, that within ten business days
of the date hereof, the Company shall reimburse Glenview, in cash by wire
transfer of immediately available funds to an account of Glenview previously
specified by Glenview, for all reasonable and documented out-of-pocket costs,
fees and expenses incurred by Glenview in connection with Glenview’s withdrawn
proposal and the negotiation, execution and performance of this Agreement;
provided that (x) such costs, fees and expenses to be reimbursed pursuant to
this Section 17 shall not, in the aggregate, exceed $500,000 and (y) Glenview
shall not be required to provide to the Company any documentation, such as
certain details of invoices for legal services, the provision of which could
result in a waiver of the attorney-client privilege.

 

18. Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby hereto, and any
controversy over interpretations of this Agreement shall be decided without
regards to events of drafting or preparation. The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. The term “including” shall be
deemed to mean “including without limitation” in all instances.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

TENET HEALTHCARE CORPORATION By:  

/s/ Ronald A. Rittenmeyer

  Name:   Ronald A. Rittenmeyer   Title   Executive Chairman and Chief Executive
Officer GLENVIEW CAPITAL MANAGEMENT, LLC, on behalf of itself and as investment
manager to the Glenview Funds listed on Schedule A hereto By:  

/s/ Mark Horowitz

  Name:   Mark Horowitz   Title   Co-President



--------------------------------------------------------------------------------

SCHEDULE A

Investment Manager

 

  1. Glenview Capital Management, LLC, a Delaware limited liability company

Glenview Funds

 

  1. Glenview Capital Partners, L.P., a Delaware limited partnership

 

  2. Glenview Capital Master Fund, Ltd., a Cayman Islands exempted company

 

  3. Glenview Institutional Partners, L.P., a Delaware limited partnership

 

  4. Glenview Offshore Opportunity Master Fund, Ltd., a Cayman Islands exempted
company

 

  5. Glenview Capital Opportunity Fund, L.P., a Delaware limited partnership



--------------------------------------------------------------------------------

Exhibit A

AMENDED AND RESTATED BYLAWS OF

TENET HEALTHCARE CORPORATION

a Nevada corporation

As Amended and Restated Effective March 23, 2018

ARTICLE I

OFFICES

Section 1.1 Registered Office.

The registered office of the Corporation shall be established and maintained at
the office of The Corporation Trust Company of Nevada, in the City of Reno, in
the State of Nevada, and, unless otherwise specified by the Board of Directors
of the Corporation (the “Board”), said corporation shall be the resident agent
of this Corporation in charge thereof.

Section 1.2 Other Offices.

The Corporation may have other offices, either within or outside of the State of
Nevada, at such place or places as the Board or any elected officer of the
Corporation may determine or the business of the Corporation may require from
time to time.

ARTICLE II

STOCKHOLDERS’ MEETINGS

Section 2.1 Place of Meetings.

All meetings of the stockholders shall be held at the Corporation’s corporate
headquarters, or at any other place, within or without the State of Nevada, or
by means of any electronic or other medium of communication, as the Board may
designate for that purpose from time to time.

Section 2.2 Annual Meetings.

An annual meeting of the stockholders shall be held on the date and at the time
as set by the Board, at which time the stockholders shall elect the members of
the Board, consider reports of the affairs of the Corporation and transact such
other business as may be properly brought before the meeting; provided, however,
that the annual meeting for any year shall be held no later than thirteen
(13) months after the last preceding annual meeting of the stockholders. The
foregoing proviso may not be amended except by the affirmative vote of the
holders of a majority of all outstanding shares voting together and not by
class.

Section 2.3 Special Meetings.

2.3.1. Special meetings of the stockholders, for any purpose or purposes
whatsoever, (a) may be called at any time by the Chairman, the Chief Executive
Officer or the Board and (b)



--------------------------------------------------------------------------------

subject to and in compliance with the provisions of this Section 2.3, shall be
called by the Secretary of the Corporation upon the written request of one or
more Proposing Persons having Net Long Beneficial Ownership of at least
twenty-five percent (25%) of all outstanding shares of common stock of the
Corporation (the “Requisite Percentage”). Except in accordance with this
Section 2.3, stockholders shall not be permitted to propose business to be
brought before a special meeting of the stockholders. Only such business shall
be conducted at a special meeting as is expressly and specifically set forth in
the Corporation’s notice of meeting.

2.3.2. In order for any special meeting of stockholders to be validly called by
stockholders (a “Stockholder Requested Special Meeting”), one or more requests
for a special meeting (each, a “Special Meeting Request”) in a proper form must
be signed by one or more Proposing Persons having the Requisite Percentage of
the outstanding shares of common stock of the Corporation and must be delivered
to the Secretary at the Corporation’s corporate headquarters by registered mail,
return receipt requested, in accordance with this Section 2.3.2. In determining
whether a Stockholder Requested Special Meeting has been validly called,
multiple Special Meeting Requests delivered to the Secretary will be considered
together only if each Special Meeting Request identifies the same purpose or
purposes of the Stockholder Requested Special Meeting and the same matters
proposed to be acted on at such meeting (in each case as determined in good
faith by the Board), and such Special Meeting Requests have been dated and
delivered to the Secretary within 60 days of the earliest dated Special Meeting
Request.

2.3.3. To be in proper form for purposes of this Section 2.3 each Special
Meeting Request shall (a) set forth the name and address, as they appear on the
stock books of the Corporation, of each Proposing Person, (b) bear the date of
signature of each Proposing Person signing the Special Meeting Request, and
(c) include (i) a statement of the specific purpose or purposes of the meeting,
the matter or matters proposed to be acted on, the reasons for conducting such
business, and the text of any proposal or business to be considered, in each
case, at the Stockholder Requested Special Meeting (including the text of any
resolutions proposed to be considered and, in the event that such business
includes a proposal to amend these Bylaws, the language of the proposed
amendment), and (ii) such other information and representations regarding the
Proposing Person and the matters proposed to be acted on at the Stockholder
Requested Special Meeting that would be required to be set forth in a
stockholder’s notice delivered pursuant to Section 2.10.

2.3.4. Any Proposing Person who delivered a valid Special Meeting Request shall
update and supplement such request, if necessary or appropriate, so that the
information provided or required to be provided in such request shall be true
and correct (a) as of the record date for notice of the Stockholder Requested
Special Meeting; and (b) as of the date that is 15 days prior to the Stockholder
Requested Special Meeting or any adjournment or postponement thereof, and such
update and supplement shall be delivered to the Secretary at the corporate
headquarters of the Corporation not later than five days after the record date
for the Stockholder Requested Special Meeting (in the case of the update and
supplement required under clause (a)), and not later than 10 days prior to the
date for the Stockholder Requested Special Meeting or, if practical, any
adjournment or postponement thereof (and, if not practicable, on the first
practicable date prior to the date to which the Stockholder Requested Special
Meeting has been adjourned or postponed) (in the case of the update and
supplement required under clause (b)).



--------------------------------------------------------------------------------

2.3.5. Notwithstanding Section 2.3.1(b), the Secretary shall not be required to
call a Stockholder Requested Special Meeting pursuant to a Special Meeting
Request if: (a) the Special Meeting Request relates to an item of business that
is not a proper subject for stockholder action under, or was made in a manner
that involved a violation of, applicable law (including Regulation 14A under the
Exchange Act), (b) the Special Meeting Request is received by the Corporation
during the period commencing 90 days prior to the first anniversary of the date
of the immediately preceding annual meeting and ending immediately following the
final adjournment of the next annual meeting, (c) an identical or substantially
similar item (as determined in good faith by the Board, a “Similar Item”) was
presented at any meeting of stockholders held within 30 days prior to receipt by
the Corporation of such Special Meeting Request, or (d) a Similar Item is
already included in the Corporation’s notice as an item of business to be
brought before a meeting of the stockholders that has been called but not yet
held, provided that such meeting is held (and not adjourned) within 90 days of
being so called. In addition, if a Stockholder Requested Special Meeting is
validly called in compliance with this Section 2.3, the Board may (in lieu of
calling the Stockholder Requested Special Meeting) present any Similar Item for
stockholder approval at any other meeting of stockholders (annual or special)
that is held within 90 days after the Corporation receives Special Meeting
Requests sufficient to call a Stockholder Requested Special Meeting in
compliance with this Section 2.3; and, in such case, the Secretary of the
Corporation shall not be required to call the Stockholder Requested Special
Meeting.

2.3.6. Any special meeting of stockholders, including any Stockholder Requested
Special Meeting, shall be held at such date and time as may be fixed by the
Board in accordance with these Bylaws and applicable law; provided, a
Stockholder Requested Special Meeting shall be held within 90 days after the
Corporation receives valid Special Meeting Requests in compliance with this
Section 2.3 from Proposing Persons having Net Long Beneficial Ownership of the
Requisite Percentage; provided, further, the Board shall have the discretion to
(a) call an annual or special meeting of stockholders (in lieu of a Stockholder
Requested Special Meeting) in accordance with the last sentence of Section 2.3.5
or (b) for any of the reasons set forth in Section 2.3.5, cancel any Stockholder
Requested Special Meeting that has been called but not held.

2.3.7. Business transacted at any Stockholder Requested Special Meeting shall be
limited to (i) the purpose(s) stated in the valid Special Meeting Request(s) and
(ii) any other matter submitted by the Board to the stockholders at the
Stockholder Requested Special Meeting and included in the meeting notice
thereof. Nothing in these Bylaws shall prevent or prohibit the Board from
submitting matters to the stockholders at any Stockholder Requested Special
Meeting. A Proposing Person who submitted a Special Meeting Request (or a
qualified representative thereof, as described in Section 2.10.3(a)) shall be
required to appear in person at the Stockholder Requested Special Meeting and
present to stockholders the matters that were specified in the Special Meeting
Request and included in the notice of the meeting. If no such Proposing Person
or qualified representative appears in person at the Stockholder Requested
Special Meeting to present such matters to stockholders, the Corporation need
not present such matters for a vote at such meeting. A Proposing Person may
revoke its Special Meeting Request at any time by written revocation to the
Secretary at the Corporation’s corporate headquarters.



--------------------------------------------------------------------------------

2.3.8. Definitions:

(a)    “Net Long Beneficial Ownership” shall mean those shares of common stock
of the Corporation as to which a stockholder possesses both (i) the sole voting
and investment rights pertaining to the shares and (ii) the sole economic
interest in (including the opportunity for profit from and risk of loss on) such
shares; provided, that Net Long Beneficial Ownership shall not include any
shares (x) sold by such stockholder or any of its affiliates in any transaction
that has not been settled or closed, including any short sale, (y) borrowed by
such stockholder or any of its affiliates for any purposes or purchased by such
stockholder or any of its affiliates pursuant to an agreement to resell or
(z) subject to any option, warrant, forward contract, swap, contract of sale,
other derivative or similar agreement entered into by such stockholder or any of
its affiliates, whether any such instrument or agreement is to be settled with
shares or with cash based on the notional amount or value of shares of common
stock of the Corporation, in any such case which instrument or agreement has, or
is intended to have, the purpose or effect of (1) reducing in any manner, to any
extent or at any time in the future, such stockholder’s or its affiliates’ full
right to vote or direct the voting of any such shares, and/or (2) hedging,
offsetting or altering to any degree any gain or loss realized or realizable
from maintaining the full economic ownership of such shares by such stockholder
or affiliate. The terms “affiliate” or “affiliates” as used in this definition
shall have the meaning ascribed thereto under the General Rules and Regulations
under the Exchange Act.

(b)    “Proposing Person” shall mean the holder of record of shares of common
stock of the Corporation submitting a Special Meeting Request and the beneficial
owner of such shares, if any, on whose behalf such Special Meeting Request is
made; provided that, with respect to the informational requirements of clause
(iii) of Section 2.3.3(c) of these Bylaws, if the record holder of such shares
is acting solely as a nominee of the beneficial owner thereof and is making the
Special Meeting Request solely on behalf of and at the direction of such
beneficial owner, Proposing Person shall mean only such beneficial owner.

2.3.9. This Section 2.3 (other than Section 2.3.1(a)) may not be amended except
by the affirmative vote of the holders of a majority of all outstanding shares
voting together and not by class.

Section 2.4 Notice of Meetings.

2.4.1. Notice of each meeting of stockholders (and any supplement thereto),
whether annual or special, shall be given at least 10 and not more than 60 days
prior to the date thereof by the Chief Executive Officer, the President, the
Secretary or any Assistant Secretary causing to be delivered to each stockholder
of record entitled to vote at such meeting a written notice stating the time and
place of the meeting and the purpose or purposes for which the meeting is
called. Such notice shall be signed by the Chief Executive Officer, the
President, the Secretary or any Assistant Secretary and shall be (a) mailed
postage prepaid to a stockholder at the stockholder’s address as it appears on
the stock books of the Corporation, or (b) delivered to a stockholder by any
other method of delivery permitted at such time by Nevada and federal law and by
any exchange on which the Corporation’s shares shall be listed at such time. If
any stockholder has failed to supply an address or otherwise specify an
alternative method of delivery that is permitted by (b) above, notice shall be
deemed to have been given if mailed to the address of the Corporation’s
corporate headquarters or published at least once in a newspaper having general
circulation in the county in which the Corporation’s corporate headquarters is
located.



--------------------------------------------------------------------------------

2.4.2. It shall not be necessary to give any notice of the adjournment of any
meeting, or the business to be transacted at an adjourned meeting, other than by
announcement at the meeting at which such adjournment is taken; provided,
however, that when a meeting is adjourned for 30 days or more, or when a new
record date is fixed for the adjourned meeting, notice of the adjourned meeting
shall be given as in the case of the original meeting.

2.4.3. It shall not be necessary to give notice to any stockholder to whom
(a) notice of two consecutive annual meetings, and all notices of meetings or of
the taking of action by written consent without a meeting to him during the
period between those two consecutive annual meetings, shall have been returned
undeliverable, or (b) all, and at least two, payments sent by first-class mail
of dividends or interest on securities during a 12-month period, shall have been
returned undeliverable.

Section 2.5 Consent by Stockholders.

Any action that may be taken at any meeting of the stockholders, except election
or removal of directors, may be taken without a meeting if authorized by a
writing signed by stockholders owning all of the shares entitled to vote on the
action.

Section 2.6 Quorum.

2.6.1. The presence in person or by proxy of the persons entitled to vote,
regardless of whether the proxy has authority to vote on all matters, a majority
of the Corporation’s voting shares at any meeting constitutes a quorum for the
transaction of business. Shares shall not be counted in determining the number
of shares represented or required for a quorum or in any vote at a meeting if
the voting of them at the meeting has been enjoined or for any reason they
cannot be lawfully voted at the meeting.

2.6.2. The stockholders present at a duly called or held meeting at which a
quorum is present may continue to do business until adjournment, notwithstanding
the withdrawal of stockholders leaving less than a quorum.

2.6.3. In the absence of a quorum, a majority of the shares present in person or
by proxy and entitled to vote may adjourn any meeting from time to time until a
quorum shall be present in person or by proxy.

Section 2.7 Voting Rights.

2.7.1. At each meeting of the stockholders, each stockholder of record of the
Corporation shall be entitled to one vote for each share of stock standing in
the stockholder’s name on the books of the Corporation. Except as otherwise
provided by law, the Articles of Incorporation (as the same has been or may be
amended from time to time, the “Articles”) or these Bylaws, if a quorum is
present, except with respect to election of directors (which is governed by
Section 2.7.3), the majority of votes cast in person or by proxy in favor of
such action shall be binding upon all stockholders of the Corporation.



--------------------------------------------------------------------------------

2.7.2. The Board shall designate a day not more than 60 days prior to any
meeting of the stockholders as the record date for determining which
stockholders are entitled to notice of, and to vote at, such meetings.

2.7.3. A nominee for director shall be elected to the Board if the votes cast
for such nominee’s election exceed the votes cast against such nominee’s
election; provided, however, that directors shall be elected by a plurality of
the votes cast at any meeting of stockholders for which (a) the Secretary of the
Corporation receives a notice that a stockholder has nominated a person for
election to the Board in compliance with the advance notice requirements for
stockholder nominees for director set forth in Section 2.10 of these Bylaws and
(b) such nomination has not been withdrawn by such stockholder on or before the
tenth day before the Corporation first mails its notice of meeting for such
meeting to the stockholders. If directors are to be elected by a plurality of
the votes cast, stockholders shall not be permitted to vote against a nominee.

Section 2.8 Proxies.

Every stockholder entitled to vote may do so either in person or by written,
electronic, telephonic or other proxy executed in accordance with the provisions
of Section 78.355 of the Nevada Revised Statutes. Any written consent must be
signed by the stockholder.

Section 2.9 Manner of Conducting Meetings.

To the extent not in conflict with Nevada law, the Articles or these Bylaws,
meetings of stockholders shall be conducted pursuant to such rules as may be
adopted by the Chairman presiding at the meeting.

Section 2.10 Notice of Stockholder Business and Nominations.

2.10.1. Annual Meetings of Stockholders.

(a)    Nominations of persons for election to the Board and the proposal of
business to be considered by the stockholders may be made at an annual meeting
of stockholders only (i) pursuant to the notice of meeting (or any supplement
thereto) given by or at the direction of the Chairman, the Board (or any duly
authorized committee thereof) or the Chief Executive Officer, (ii) otherwise by
or at the direction of the Chairman, the Board (or any duly authorized committee
thereof) or the Chief Executive Officer, or (iii) by any stockholder of the
Corporation who (A) was a stockholder of record of the Corporation at the time
the notice provided for in this Section 2.10 is delivered to the Secretary of
the Corporation and at the time of the annual meeting, (B) shall be entitled to
vote at such meeting, and (C) complies with the notice procedures set forth in
this Section 2.10 as to such nomination or business. Clause (iii) shall be the
exclusive means for a stockholder to make nominations or submit other business
(other than matters properly brought under Rule 14a-8 (or any successor thereto)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
included in the Corporation’s notice of meeting) before an annual meeting of
stockholders.

(b)    Without qualification, for nominations or any other business to be
properly brought before an annual meeting by a stockholder pursuant to
Section 2.10.1(a)(iii), the



--------------------------------------------------------------------------------

stockholder, in addition to any other applicable requirements, must have given
timely notice thereof in writing to the Secretary of the Corporation and any
such proposed business must constitute a proper matter for stockholder action.
To be timely, a stockholder’s notice to the Secretary must be delivered to or
mailed and received at the Corporation’s corporate headquarters not less than 90
days nor more than 120 days prior to the anniversary date of the immediately
preceding annual meeting of stockholders; provided, however, that in the event
that the annual meeting is called for a date that is not within 30 days before
or after such anniversary date, notice by the stockholder in order to be timely
must be so received not later than the close of business on the tenth day
following the day on which the Corporation makes a public announcement (as
defined below) of the date of the annual meeting. The proviso of the previous
sentence shall not be interpreted to give additional time for the giving of a
stockholder’s notice where the annual meeting occurs more than 30 days earlier
than the anniversary date of the immediately preceding annual meeting. In no
event shall the adjournment or postponement of an annual meeting of stockholders
or the public announcement thereof commence a new time period (or extend any
time period) for the giving of a stockholder’s notice as described above. To be
in proper form, the stockholder’s notice to the Secretary (whether required by
this Section 2.10.1(b) or Section 2.10.2) shall set forth:

(i)    as to each person, if any, whom the stockholder proposes to nominate for
election as a director, (A) the name, age, business address and residence
address of such person, (B) the principal occupation or employment of such
person, (C) all information relating to such person that is required to be
disclosed in solicitations of proxies for election of directors in an election
contest, or is otherwise required, in each case pursuant to and in accordance
with Section 14 of the Exchange Act and the rules and regulations promulgated
thereunder, (D) such person’s written consent to being named in the proxy
statement as a nominee and to serving as a director if elected, (E) a
description of all direct and indirect compensation and other material monetary
agreements, arrangements and understandings during the past three years, and any
other material relationships, between or among such stockholder and the
beneficial owner, if any, on whose behalf the nomination is made, and their
respective affiliates and associates, or others acting in concert therewith, on
the one hand, and each proposed nominee, and his or her respective affiliates
and associates, or others acting in concert therewith, on the other hand,
including, without limitation all information that would be required to be
disclosed pursuant to Rule 404 promulgated under Regulation S-K if the
stockholder making the nomination and any beneficial owner on whose behalf the
nomination is made, if any, or any affiliate or associate thereof or person
acting in concert therewith, were the “registrant” for purposes of such rule and
the nominee were a director or executive officer of such registrant, (F) all
information with respect to such proposed nominee that would be required by
Section 2.10.1(b)(iii)(B) to be set forth in a stockholder’s notice if such
proposed nominee were a stockholder providing notice of a director nomination to
be made at the meeting, and (G) with respect to each nominee for election or
reelection to the Board, include a completed and signed questionnaire,
representation and agreement required by Section 2.10.4;

(ii)    if the notice relates to any business (other than the nomination of
persons for election as directors) that the stockholder proposes to bring before
the annual meeting, (A) a brief description of the business desired to be
brought before the annual meeting, (B) the reasons for conducting such business
at the annual meeting, (C) the text of the proposal or business (including the
text of any resolutions proposed for consideration and in the event that such



--------------------------------------------------------------------------------

business includes a proposal to amend the Articles or these Bylaws, the language
of the proposed amendment), (D) a description of any direct or indirect material
interest by security holdings or otherwise of such stockholder and of the
beneficial owner, if any, on whose behalf the proposal is made, or their
respective affiliates, in such business (whether by holdings of securities, or
by virtue of being a creditor or contractual counterparty of the Corporation or
of a third party, or otherwise), and (E) a description of all agreements,
arrangements and understandings between such stockholder and beneficial owner,
if any, or their respective affiliates and any other person or persons (naming
such person or persons) in connection with the proposal of such business by the
stockholder; and

(iii)    as to the stockholder giving the notice and the beneficial owner, if
any, on whose behalf the nomination or proposal is made (A) the name and address
of such stockholder, as they appear on the Corporation’s books, and of such
beneficial owner, if any, (B)(1) the class or series and number of shares of
capital stock of the Corporation that are, directly or indirectly, owned
beneficially and of record by such stockholder and by such beneficial owner,
(2) any option, warrant, convertible security, stock appreciation right, or
similar right with an exercise or conversion privilege or a settlement payment
or mechanism at a price related to any class or series of capital stock of the
Corporation, whether or not such instrument or right shall be subject to
settlement in the underlying class or series of capital stock of the Corporation
or otherwise (a “Derivative Instrument”) directly or indirectly owned
beneficially by such stockholder and by such beneficial owner, if any, and any
other contract, arrangement, understanding or relationship (including, without
limitation, any swap profit interest, hedging transaction, repurchase agreement
or securities lending or borrowing arrangement) to which such stockholder or
beneficial owner is, directly or indirectly, a party as of the date of such
notice (x) with respect to shares of stock of the Corporation or (y) the effect
or intent of which is to mitigate loss to, manage the potential risk or benefit
of share price changes (increases or decreases) for, or increase or decrease the
voting power of such stockholder or beneficial owner or any of their affiliates
with respect to, securities of the Corporation, or which may have payments based
in whole or in part, directly or indirectly, on the price, value or volatility
(or change in price, value or volatility) of any class or series of securities
of the Corporation, (3) any proxy, contract, arrangement, understanding, or
relationship pursuant to which such stockholder or beneficial owner, if any, has
a right to vote any shares of any security of the Corporation, (4) any short
interest in any security of the Corporation (for purposes of this Section 2.10,
a person shall be deemed to have a short interest in a security if such person
directly or indirectly, through a contract, arrangement, understanding,
relationship or otherwise, has the opportunity to profit or share in any profit
derived from any decrease in the value of the subject security), (5) any right
to dividends on the shares of capital stock of the Corporation owned
beneficially by such stockholder or such beneficial owner, if any, which right
is separated or separable from the underlying shares, (6) any proportionate
interest in shares of capital stock of the Corporation or Derivative Instrument
held, directly or indirectly, by a general or limited partnership in which such
stockholder or such beneficial owner, if any, is a general partner or with
respect to which such stockholder or such beneficial owner, if any, directly or
indirectly, beneficially owns an interest in a general partner, and (7) any
performance-related fees (other than an asset-based fee) to which such
stockholder or such beneficial owner, if any, is entitled to based on any
increase or decrease in the value of shares of the Corporation or Derivative
Instruments, if any, in each case with respect to the information required to be
included in the notice pursuant to clauses (1) through (7) above, as of the date
of such notice and including, without limitation, any such



--------------------------------------------------------------------------------

interests held by members of such stockholder’s or such beneficial owner’s
immediate family sharing the same household or by such stockholder’s or such
beneficial owner’s respective affiliates (naming such affiliates), (C) any other
information relating to such stockholder and beneficial owner, if any, that
would be required to be disclosed in a proxy statement or other filings required
to be made in connection with solicitation of proxies for election of directors
in a contested election pursuant to Section 14 of the Exchange Act and the rules
and regulations promulgated thereunder, (D) a representation that the
stockholder is a holder of record of stock of the Corporation entitled to vote
at such meeting and intends to appear in person or by proxy at the meeting to
propose such business or nomination, (E) a representation whether the
stockholder or the beneficial owner, if any, intends or is part of a group that
intends (1) to deliver a proxy statement and/or form of proxy to holders of at
least the percentage of the Corporation’s outstanding capital stock required to
approve or adopt the proposal or elect the nominee, or (2) otherwise to solicit
proxies from stockholders in support of such proposal or nomination and (F) an
undertaking by the stockholder and the beneficial owner, if any, to (1) notify
the Corporation in writing of the information set forth in clauses (C) through
(F) of Section 2.10.1(b)(i), clauses (D) and (E) of Section 2.10.1(b)(ii) and
Section 2.10.1(b)(iii)(B) as of the record date for the meeting promptly (and,
in any event, within five business days) following the later of the record date
or the day on which the Corporation makes a public announcement of the record
date and (2) update such information thereafter within two business days of any
change in such information, and in any event, as of close of business on the day
preceding the meeting date.

The Corporation may require any proposed nominee to furnish such other
information as it may reasonably require (x) to determine the eligibility of
such proposed nominee to serve as a director of the Corporation, including with
respect to qualifications established by any committee of the Board, (y) to
determine whether such nominee qualifies as an “independent director” or “audit
committee financial expert” under applicable law, securities exchange rule or
regulation, or any publicly-disclosed corporate governance principle or Board
committee charter of the Corporation, and (z) that could be material to a
reasonable stockholder’s understanding of the independence and qualifications,
or lack thereof, of such nominee.

(c)    Notwithstanding anything in the second sentence of Section 2.10.1(b) to
the contrary, in the event that the number of directors to be elected to the
Board at an annual meeting is increased and there is no public announcement by
the Corporation naming all of the nominees for director or specifying the size
of the increased Board at least 100 days prior to the first anniversary of the
immediately preceding year’s annual meeting, a stockholder’s notice required by
this Section 2.10 shall also be considered timely, but only with respect to
nominees for any new director positions created by such increase, if it shall be
delivered to the Secretary of the Corporation at the Corporation’s corporate
headquarters not later than the close of business on the tenth day following the
day on which such public announcement is first made by the Corporation.

2.10.2. Special Meetings of Stockholders.

Only such business shall be conducted at a special meeting of stockholders as
shall have been brought before the meeting pursuant to the Corporation’s notice
of meeting. Nominations of persons for election to the Board may be made at a
special meeting of stockholders at which



--------------------------------------------------------------------------------

directors are to be elected pursuant to the Corporation’s notice of meeting
(a) by or at the direction of the Board (or a stockholder in accordance with
Section 2.3) or (b) provided that the Board (or a stockholder in accordance with
Section 2.3) has determined that directors shall be elected at such meeting, by
any stockholder of the Corporation who is a stockholder of record at the time
the notice provided for in this Section 2.10 is delivered to the Secretary of
the Corporation, who is entitled to vote at the meeting and upon such election,
and who complies with the notice procedures set forth in this Section 2.10. The
proposal by stockholders of other business to be conducted at a special meeting
of stockholders may be made only in accordance with Section 2.3. In the event
the Corporation calls a special meeting of stockholders for the purpose of
electing one or more directors to the Board, any such stockholder entitled to
vote in such election of directors may nominate a person or persons (as the case
may be) for election to such position(s) as specified in the Corporation’s
notice of meeting, if the stockholder’s notice in the same form as required by
Section 2.10.1(b) with respect to any nomination (including the completed and
signed questionnaire, representation and agreement required by Section 2.10.4)
shall be delivered to the Secretary at the Corporation’s corporate headquarters
not earlier than 120 days prior to such special meeting and not later than 90
days prior to such special meeting or, if the first public announcement of the
date of such special meeting is less than 100 days prior to the date of such
special meeting, the close of business on the tenth day following the day on
which the Corporation makes a public announcement of the date of the special
meeting. In no event shall the public announcement of an adjournment or
postponement of a special meeting commence a new time period (or extend any time
period) for the giving of a stockholder’s notice as described above. For
avoidance of doubt, in the event any special meeting of stockholders is validly
called pursuant to Section 2.3.1(b) for the purpose of electing one or more
directors to the Board or conducting any other business, any person nominating a
person for election to the Board or proposing any other business to be brought
before such special meeting of stockholders must comply with the requirements of
clauses (i)-(iii) of Section 2.10.1(b) with respect to any such nomination or
other business within the time periods described in this Section 2.10.2.

2.10.3. General.

(a)    Only such persons who are nominated in accordance with the procedures set
forth in this Section 2.10 shall be eligible to be elected at an annual or
special meeting of stockholders of the Corporation to serve as directors and
only such business shall be conducted at a meeting of stockholders as shall have
been brought before the meeting in accordance with the procedures set forth in
this Section 2.10. Except as otherwise provided by law, the Articles or these
Bylaws, the chairman of the meeting shall have the power and duty (i) to
determine whether a nomination or any business proposed to be brought before the
meeting was made or proposed, as the case may be, in accordance with the
procedures set forth in this Section 2.10 (including whether the stockholder
solicited or did not so solicit, as the case may be, proxies in support of such
stockholder’s proposal or nomination in compliance with such stockholder’s
representation as required by Section 2.10.1(b)(iii)(E)), and (ii) if any
proposed nomination or business was not made or proposed in compliance with this
Section 2.10, to declare that such nomination shall be disregarded or that such
proposed business shall not be transacted. Notwithstanding the foregoing
provisions of this Section 2.10, if the stockholder does not timely provide the
notifications and updates contemplated by Section 2.10.1(b)(iii)(F) or (unless
otherwise required by law) if the stockholder (or a qualified representative of
the stockholder) does not appear at the annual or special meeting of
stockholders of the Corporation to present a nomination or proposed



--------------------------------------------------------------------------------

business, such nomination shall be disregarded and such proposed business shall
not be introduced or transacted, notwithstanding that proxies in respect of such
vote may have been received by the Corporation. For purposes of this
Section 2.10, to be considered a qualified representative of the stockholder, a
person must be authorized by a writing executed by such stockholder or an
electronic transmission delivered by such stockholder to act for such
stockholder as proxy at the meeting of stockholders and such person must produce
such writing or electronic transmission, or a reliable reproduction of the
writing or electronic transmission, at the meeting of the stockholders.

(b)    For purposes of this Section 2.10,

(i)    “public announcement” shall include (A) the mailing by the Corporation to
the stockholders of written notice, or (B) disclosure in a press release
reported by the Dow Jones News Service, Associated Press, or comparable national
news service or in a document publicly filed by the Corporation with the
Securities and Exchange Commission pursuant to Section 13, 14, or 15(d) of the
Exchange Act and the rules and regulations promulgated thereunder;

(ii)    the term “beneficial owner” has the meaning given to such term in Rule
13d-3 under the Exchange Act; and

(iii)    the terms “affiliate” and “associate” have the meanings given to such
terms in Rule 12b-2 under the Exchange Act.

(c)    Nothing in this Section 2.10 shall be deemed to affect any rights (i) of
stockholders to request inclusion of proposals or nominations in the
Corporation’s proxy statement pursuant to Rule 14a-8 (or any successor thereto)
promulgated under the Exchange Act, or (ii) of the holders of any series of
preferred stock of the Corporation to nominate and elect a specified number of
directors in certain circumstances pursuant to and to the extent provided in any
applicable provisions of the Articles.

(d)    Notwithstanding the foregoing provisions of this Section 2.10, any
stockholder intending to propose business or make a director nomination at a
stockholder meeting in accordance with this Section 2.10, and each related
beneficial owner, if any, shall also comply with all applicable requirements of
the Exchange Act and the rules and regulations thereunder with respect to the
matters set forth in these Bylaws; provided, however, that any references in
these Bylaws to the Exchange Act or the rules promulgated thereunder are not
intended to and shall not limit the requirements applicable to proposals of
business or director nominations made or intended to be made by stockholders in
accordance with this Section 2.10.

2.10.4. Submission of Written Questionnaire, Representation and Agreement.

Pursuant to Section 2.10.1(b)(i)(G), to be eligible to be a nominee for election
or reelection as a director of the Corporation, a person whom a stockholder
proposes to nominate for such election or reelection must deliver (not later
than the deadline prescribed for delivery of notice under this Section 2.10) to
the Secretary at the Corporation’s corporate headquarters a written
questionnaire with respect to the background and qualification of such person
and the background of any other person or entity on whose behalf the nomination
is being made (which



--------------------------------------------------------------------------------

questionnaire shall be provided by the Secretary upon written request) and a
written representation and agreement (in the form provided by the Secretary upon
written request) that such person (a) is not and will not become a party to
(i) any agreement, arrangement or understanding with, and has not given any
commitment or assurance to, any person or entity as to how such person, if
elected as a director of the Corporation, will act or vote on any issue or
question (a “Voting Commitment”) that has not been disclosed to the Corporation,
or (ii) any Voting Commitment that could limit or interfere with such person’s
ability to comply, if elected as a director of the Corporation, with such
person’s fiduciary duties under applicable law, (b) is not and will not become a
party to any agreement, arrangement or understanding with any person or entity
other than the Corporation with respect to any direct or indirect compensation,
reimbursement or indemnification in connection with service or action as a
director that has not been disclosed therein, and (c) in such person’s
individual capacity and on behalf of any person or entity on whose behalf the
nomination is being made, would be in compliance, if elected as a director of
the Corporation, and will comply with, applicable law and all applicable
publicly disclosed corporate governance, conflict of interest, confidentiality
and stock trading policies and guidelines of the Corporation.

ARTICLE III

DIRECTORS – MANAGEMENT

Section 3.1 Powers.

Subject to the limitations of Nevada law, the Articles and these Bylaws as to
action to be authorized or approved by the stockholders, all corporate powers
shall be exercised by or under authority of, and the business and affairs of
this Corporation shall be controlled by, the Board.

Section 3.2 Number and Qualification; Change in Number.

3.2.1. Subject to Section 3.2.2, the authorized number of directors of this
Corporation shall be not less than eight or more than 15, with the exact number
to be established from time to time by resolution of the Board. All directors of
this Corporation shall be at least 21 years of age and at least a majority of
the directors shall be citizens of the United States.

3.2.2. The Board or the stockholders may increase the number of directors at any
time and from time to time; provided, however, that neither the Board nor the
stockholders may ever increase the number of directors by more than one during
any 12-month period, except upon the affirmative vote of a majority of the
directors, or the affirmative vote of the holders of a majority of all
outstanding shares voting together and not by class. This provision may not be
amended except by a like vote of directors or stockholders.

Section 3.3 Classification and Election.

The Board shall not be classified. Each director’s term of office shall begin
immediately after election and shall continue until the next annual meeting of
stockholders or until his successor is duly elected and qualified, whichever is
later. The directors in office as of the date of adoption of these Bylaws shall
continue to serve the terms for which they have been previously elected.



--------------------------------------------------------------------------------

Section 3.4 Vacancies.

3.4.1. Any vacancies in the Board may be filled by a majority vote of the
remaining directors, though less than a quorum, or by a sole remaining director.
Each director so elected shall hold office for the balance of the term of the
director being replaced or until the next annual meeting if such vacancy results
from either the failure of the directors or stockholders to elect a director at
a meeting at which an increase in the authorized number of directors is
authorized or the stockholders failure, at any time, to elect the full number of
authorized directors. The power to fill vacancies may not be delegated to any
committee appointed in accordance with these Bylaws.

3.4.2. The stockholders may at any time elect a director to fill any vacancy not
filled by the Board and may elect the additional director(s) at the meeting at
which an amendment of the Bylaws is voted authorizing an increase in the number
of directors.

3.4.3. A vacancy or vacancies shall be deemed to exist in case of the death,
permanent and total disability, resignation, retirement or removal of any
director, if the directors or stockholders increase the authorized number of
directors but fail to elect the additional director or directors at a meeting at
which such increase is authorized or at an adjournment thereof, or if the
stockholders fail at any time to elect the full number of authorized directors.

3.4.4. If the Board accepts the resignation of a director tendered to take
effect at a future time, the Board or the stockholders shall have power to
immediately elect a successor who shall take office when the resignation shall
become effective.

3.4.5. No reduction of the number of directors shall have the effect of removing
any director prior to the expiration of such director’s term of office.

Section 3.5 Removal of Directors.

Except as provided in any resolution for any class or series of Preferred Stock,
any one or more director(s) may be removed from office, with or without cause,
by the affirmative vote of a majority of all the outstanding voting power of the
Corporation, voting together and not by class. This provision may not be amended
except by like vote of stockholders.

Section 3.6 Resignations.

Any director of the Corporation may resign at any time either by oral tender of
resignation at any meeting of the Board or by giving written notice thereof to
the Secretary, the Chief Executive Officer or the President. Such resignation
shall take effect at the time it specifies, and the acceptance of such
resignation shall not be necessary to make it effective. Resignations accepted
by the Board may not be revoked.

Section 3.7 Place of Meetings.

3.7.1. Regular and special meetings of the Board shall be held at the corporate
headquarters of the Corporation in the State of Texas or at such other place
within or without the State of Nevada as may be designated for that purpose by
the Board.



--------------------------------------------------------------------------------

3.7.2. Meetings of the Board may be held in person or by means of any electronic
or other medium of communication approved by the Board from time to time.

Section 3.8 Meeting After Annual Stockholders Meeting.

The first meeting of the Board held after an annual stockholders meeting shall
be held at such time and place within or without the State of Nevada (a) as the
Chief Executive Officer or the President may announce at the annual stockholders
meeting, or (b) at such time and place as shall be fixed pursuant to notice
given under other provisions of these Bylaws. No other notice of such meeting
shall be necessary.

Section 3.9 Other Regular Meetings.

3.9.1. Regular meetings of the Board shall be held at such time and place within
or without the State of Nevada as may be agreed upon from time to time by a
majority of the Board.

3.9.2. Notwithstanding the provisions of Section 3.11, no notice need be
provided of regular meetings, except that a written notice shall be given to
each director of the resolution establishing a regular meeting date or dates,
which notice shall set forth the date, time and place of the meeting(s). Except
as otherwise provided in these Bylaws or the notice of the meeting, any and all
business may be transacted at any regular meeting of the Board.

Section 3.10 Special Meetings.

Special meetings of the Board shall be held whenever called by the Chairman of
the Board, the Lead Director, if one then exists, the Chief Executive Officer,
the President or a majority of the directors. Except as otherwise provided in
these Bylaws or the notice of the meeting, any and all business may be
transacted at any special meeting of the Board.

Section 3.11 Notice; Waiver of Notice.

Notice of each regular Board meeting not previously approved by the Board and
each special Board meeting shall be (a) mailed by U.S. mail to each director not
later than three days before the day on which the meeting is to be held,
(b) sent to each director by overnight delivery service, telex, facsimile
transmission, telegram, e-mail, any other electronic transmission permitted by
Nevada law or delivered personally not later than 5:00 p.m. (Texas time) on the
day before the date of the meeting, or (c) provided to each director by
telephone not later than 5:00 p.m. (Texas time) on the day before the date of
the meeting. Any director who attends a regular or special Board meeting and
(x) waives notice by a writing filed with the Secretary, (y) is present thereat
and asks that his/her oral consent to the notice be entered into the minutes or
(z) takes part in the deliberations thereat without expressly objecting to the
notice thereof in writing or by asking that his/her objection be entered into
the minutes shall be deemed to have waived notice of the meeting and neither
that director nor any other person shall be entitled to challenge the validity
of such meeting.



--------------------------------------------------------------------------------

Section 3.12 Notice of Adjournment.

Notice of the time and place of holding an adjourned meeting need not be given
to absent directors if the time and place is fixed at the meeting adjourned.

Section 3.13 Quorum.

A majority of the number of directors as fixed by the Articles or these Bylaws,
or by the Board pursuant to the Articles or these Bylaws, shall be necessary to
constitute a quorum for the transaction of business, and the action of a
majority of the directors present at any meeting at which there is a quorum,
when duly assembled, is valid as a corporate act; provided, however, that a
minority of the directors, in the absence of a quorum, may adjourn from time to
time or fill vacant directorships in accordance with Section 3.4 but may not
transact any other business. The directors present at a duly called or held
meeting at which a quorum is present may continue to do business until
adjournment, notwithstanding the withdrawal of directors, leaving less than a
quorum.

Section 3.14 Action by Unanimous Written Consent.

Any action required or permitted to be taken at any meeting of the Board may be
taken without a meeting if all members of the Board shall individually or
collectively consent in writing thereto. Such written consent shall be filed
with the minutes of the proceedings of the Board and shall have the same force
and effect as a unanimous vote of such directors.

Section 3.15 Lead Director.

If at any time the Chairman of the Board shall be the Chief Executive Officer or
other officer of the Corporation, a Lead Director shall be selected by the other
directors from among the independent directors. The Lead Director shall convene
and chair executive sessions of the non-management members of the Board and will
have such other responsibilities as the Board may determine from time to time.
The Lead Director may be removed as Lead Director at any time with or without
cause by a majority of the Board. The Lead Director, if one then exists, shall
also hold the office of Vice Chairman.

Section 3.16 Compensation.

The Board may pay to directors a fixed sum for attendance at each meeting of the
Board or of a standing or special committee, a stated retainer for services as a
director, a stated fee for serving as a chair of a standing or special committee
and such other compensation, including benefits, as the Board or any standing
committee thereof shall determine from time to time. Additionally, the directors
may be paid their expenses of attendance at each meeting of the Board or of a
standing or special committee.

Section 3.17 Transactions Involving Interests of Directors.

In the absence of fraud, no contract or other transaction of the Corporation
shall be affected or invalidated by the fact that any of the directors of the
Corporation is interested in any way in, or connected with any other party to,
such contract or transaction or is a party to such



--------------------------------------------------------------------------------

contract or transaction; provided, however, that such contract or transaction
complies with applicable law. Each and every person who is or may become a
director of the Corporation hereby is relieved, to the extent permitted by law,
from any liability that might otherwise exist from contracting in good faith
with the Corporation for the benefit of such person or any person in which such
person may be interested in any way or with which such person may be connected
in any way. Any director of the Corporation may vote and act upon any matter,
contract or transaction between the Corporation and any other person without
regard to the fact that such director also is a stockholder, director or officer
of, or has any interest in, such other person; provided, however, that such
director shall disclose any such relationship or interest to the Board prior to
a vote or action.

Section 3.18 Emeritus Positions.

From time to time, the Board may designate an individual to serve in an emeritus
position with respect to the Board, including by way of example but not by way
of limitation, as an Emeritus Director, as a Chairman Emeritus of the Board or
as a Vice Chairman Emeritus of the Board. These positions shall be honorary
positions and parties elected to such positions may be asked to attend meetings
of the Board or stockholders from time to time. An individual holding an
emeritus position may receive compensation for serving in such capacity, may or
may not be an officer of the Corporation, shall have no vote at a director’s
meeting and may be refused access to material non-public information pertaining
to the Corporation. An individual designated to hold an emeritus position may be
so designated for any reason deemed appropriate by the Board, including such
individual’s experience with and contributions to the Corporation. Any Emeritus
Director may be removed by the Board, either with or without cause, at any time.

Section 3.19 Advisory Directors.

The Board may elect one or more advisory directors, each of whom shall have such
powers and perform such duties as the Board shall assign to them. Any advisory
director may be removed, either with or without cause, at any time. Nothing
herein contained shall be construed to preclude any advisory director from
serving the Corporation in any other capacity as an officer, agent or otherwise,
or receiving compensation therefor.

ARTICLE IV

OFFICERS

Section 4.1 Executive Officers.

The executive officers of the Corporation shall be a Chief Executive Officer and
a Chief Financial Officer and may include, without limitation, one or more of
each of the following: President, Chairman, Vice Chairman, Chief Corporate
Officer, Chief Operating Officer, Senior Executive Vice President, Executive
Vice President, Senior Vice President, Vice President, Group or Division
President, Group or Division Chief Executive Officer, Secretary and Treasurer.
Any person may hold two or more offices. Each executive officer of the
Corporation shall be elected annually by the Board, may be reclassified by the
Board as a non-executive officer (or as a non-officer) at any time, shall serve
at the pleasure of the Board and shall hold office for one year unless he/she
resigns or is terminated by the Board or the Chief Executive Officer.



--------------------------------------------------------------------------------

Section 4.2 Appointed Officers: Titles.

4.2.1. The Chief Executive Officer shall appoint a Secretary and a Treasurer of
the Corporation if those officers have not been elected by the Board. The Chief
Executive Officer (or the Secretary in the case of Assistant Secretaries or the
Treasurer in the case of Assistant Treasurers) also may appoint additional
officers of the Corporation if not previously elected by the Board, including
one or more of each of the following: President, Vice Chairman, Chief Corporate
Officer, Chief Operating Officer, Chief Accounting Officer, Controller, Senior
Executive Vice President, Executive Vice President, Senior Vice President, Vice
President, Assistant Secretary, Assistant Treasurer or such other officers as
the Chief Executive Officer may deem to be necessary, desirable or appropriate.
Each such appointed officer shall hold such title at the pleasure of the
appointing officer and have such authority and perform such duties as are
provided in these Bylaws, or as the Chief Executive Officer or the appointing
officer may determine from time to time. Any person appointed under this
Section 4.2.1 to serve in any of the foregoing positions shall be deemed by
reason of such appointment or service in such capacity to be an “officer” of the
Corporation.

4.2.2. The Chief Executive Officer or a person designated by the Chief Executive
Officer also may appoint one or more of each of the following for any operating
region, division, group or corporate staff function of the Corporation: Chief
Executive Officer, President, Vice Chairman, Chief Corporate Officer, Chief
Operating Officer, Chief Accounting Officer, Controller, Senior Executive Vice
President, Executive Vice President, Senior Vice President, Vice President,
Assistant Controller and such other officers as the Chief Executive Officer may
deem to be necessary, desirable or appropriate. Each such appointed officer
shall hold such title at the pleasure of the Chief Executive Officer and have
authority to act for and perform duties only with respect to the region,
division, group or corporate staff function for which the person is appointed.
Any person appointed under this Section 4.2.2 to serve in any of the foregoing
positions shall be deemed by reason of such appointment or service in such
capacity to be an “officer” of the Corporation.

Section 4.3 Removal and Resignation; No Right to Continued Employment.

4.3.1. Any elected executive officer may be removed at any time by the Board,
either with or without cause. Any appointed officer may be removed from such
position at any time by the Board, the Chief Executive Officer, the person
making such appointment or his/her successor, either with or without cause.

4.3.2. Any officer may resign at any time by giving written notice to the Board,
the Chief Executive Officer, the President or the Secretary of the Corporation.
Any such resignation shall take effect as of the date of the receipt of such
notice, or at any later time specified therein; provided, however, that such
officer may be removed at any time notwithstanding such resignation. Unless
otherwise specified therein, the acceptance of such resignation shall not be
necessary to make it effective.



--------------------------------------------------------------------------------

4.3.3. The fact that an employee has been elected by the Board to serve as an
executive officer or appointed to serve as an officer shall not entitle such
employee to remain an officer or employee of the Corporation.

Section 4.4 Vacancies.

A vacancy in any office due to death, permanent and total disability,
retirement, resignation, removal, disqualification or any other cause may be
filled in any manner prescribed in these Bylaws for regular elections or
appointments to such office or may not be filled.

Section 4.5 Chairman and Vice Chairman.

The Chairman shall preside at all meetings of the Board and at all meetings of
the stockholders and shall exercise and perform such other powers and duties as
from time to time may be assigned by the Board. In the absence of the Chairman,
a Vice Chairman shall preside at all meetings of the Board and stockholders and
exercise and perform such other powers and duties as from time to time may be
assigned by the Board. A Vice Chairman need not be a member of the Board.

Section 4.6 Chief Executive Officer.

Subject to the oversight of the Board, the Chief Executive Officer shall have
general supervision, direction and control of the business and affairs of the
Corporation. The Chief Executive Officer shall have the general powers and
duties of management usually vested in the office of chief executive officer of
a corporation and such other powers and duties as may be assigned by the Board.

Section 4.7 Chief Financial Officer.

The Chief Financial Officer shall exercise direction and control of the
financial affairs of the Corporation, including the preparation of the
Corporation’s financial statements. The Chief Financial Officer shall have the
general powers and duties usually vested in the office of the chief financial
officer of a corporation and such other powers and duties as may be assigned by
the Chief Executive Officer or the Board.

Section 4.8 President.

In the case of the death or total and permanent disability of the Chief
Executive Officer, a President shall perform all of the duties of the Chief
Executive Officer and when so acting shall have all the powers and be subject to
all the restrictions upon the Chief Executive Officer, including the power to
sign all instruments and to take all actions that the Chief Executive Officer is
authorized to perform by the Board or these Bylaws. A President shall have the
general powers and duties usually vested in the office of president of a
corporation and such other powers and duties as may be assigned by the Chief
Executive Officer or the Board.



--------------------------------------------------------------------------------

Section 4.9 Chief Operating Officer.

Subject to the oversight of the Chief Executive Officer and the President, the
Chief Operating Officer shall exercise direction and control over the day-to-day
operations of the Corporation. In the case of the death or total and permanent
disability of the Chief Executive Officer and President(s), the Chief Operating
Officer or Chief Corporate Officer, in order of rank or seniority, shall perform
all of the duties of such officer, and when so acting shall have all the powers
of and be subject to all the restrictions upon such officer, including the power
to sign all instruments and to take all actions that such officer is authorized
to perform by the Board or these Bylaws. The Chief Operating Officer shall have
the general powers and duties of management usually vested in the office of the
chief operating officer of a corporation and such other powers and duties as
from time to time may be assigned to the Chief Operating Officer by the Chief
Executive Officer or the Board.

Section 4.10 Chief Corporate Officer.

Subject to the oversight of the Chief Executive Officer and the President, the
Chief Corporate Officer shall exercise direction and control over the day-to-day
corporate functions of the Corporation. In the case of the death or total and
permanent disability of the Chief Executive Officer and President(s), the Chief
Operating Officer or Chief Corporate Officer, in order of rank or seniority,
shall perform all of the duties of such officer, and when so acting shall have
all the powers of and be subject to all the restrictions upon such officer,
including the power to sign all instruments and to take all actions that such
officer is authorized to perform by the Board or these Bylaws. The Chief
Corporate Officer shall have the general powers and duties of management usually
vested in the office of chief corporate officer of a corporation and such other
powers and duties as from time to time may be assigned to the Chief Corporate
Officer by the Chief Executive Officer or the Board.

Section 4.11 Senior Executive Vice President, Executive Vice President, Senior
Vice President and Vice President.

In the case of the death or total and permanent disability of the Chief
Executive Officer, the President(s), the Chief Operating Officer and the Chief
Corporate Officer, a corporate Senior Executive Vice President, an Executive
Vice President, a Senior Vice President or a Vice President, in the order of
rank and seniority, shall perform all of the duties of such officer, and when so
acting shall have all the powers of and be subject to all the restrictions upon
such officer, including the power to sign all instruments and to take all
actions that such officer is authorized to perform by the Board or these Bylaws.
Each such officer shall have the general powers and duties usually vested in
such office. Each operating region, division, group or corporate staff function
officer shall have the general powers and duties usually vested in such office.
Each such officer shall have such other powers and perform such other duties as
from time to time may be assigned to them respectively by the Chief Executive
Officer or the Board.

Section 4.12 Secretary and Assistant Secretaries.

4.12.1. The Secretary shall (a) attend all sessions of the Board and all
meetings of the stockholders; (b) record and keep, or cause to be kept, all
votes and the minutes of all



--------------------------------------------------------------------------------

proceedings in a book or books to be kept for that purpose at the corporate
headquarters of the Corporation, or at such other place as the Board may from
time to time determine; and (c) perform like duties for the committees of the
Board, when required. In addition, the Secretary shall keep or cause to be kept,
at the registered office of the Corporation in the State of Nevada, those
documents required to be kept thereat by Section 6.2 of the Bylaws and
Section 78.105 of the Nevada Revised Statutes.

4.12.2. The Secretary shall give, or cause to be given, notice of meetings of
the stockholders and special meetings of the Board, and shall perform such other
duties as may be assigned by the Board or the Chief Executive Officer, under
whose supervision the Secretary shall be. The Secretary shall keep in safe
custody the seal of the Corporation and affix the same to any instrument
requiring it. When required, the seal shall be attested by the Secretary’s, the
Treasurer’s or an Assistant Secretary’s signature. The Secretary or an Assistant
Secretary hereby is authorized to issue certificates, to which the corporate
seal may be affixed, attesting to the incumbency of officers of this Corporation
or to actions duly taken by the Board, any committee of the Board, or by the
stockholders.

4.12.3. The Assistant Secretary or Secretaries, in the order of their seniority,
shall perform the duties and exercise the powers of the Secretary and perform
such duties as the Chief Executive Officer shall prescribe in the case of death
or total and permanent disability of the Secretary.

Section 4.13 Treasurer and Assistant Treasurers.

4.13.1. The Treasurer shall deposit all moneys and other valuables in the name,
and to the credit, of the Corporation, with such depositories as may be
determined by the Treasurer. The Treasurer shall disburse the funds of the
Corporation as may be ordered by the Board or permitted by the Chief Executive
Officer or Chief Financial Officer, shall render to the Chief Executive Officer,
the Chief Financial Officer and directors, whenever they request it, an account
of all transactions and shall have such other powers and perform such other
duties as may be prescribed by the Board or these Bylaws or permitted by the
Chief Executive Officer or Chief Financial Officer.

4.13.2. The Assistant Treasurer or Treasurers, in the order of their seniority,
shall perform the duties and exercise the powers of the Treasurer and perform
such duties as the Chief Executive Officer or the Chief Financial Officer shall
prescribe in the case of death or total and permanent disability of the
Treasurer.

Section 4.14 Additional Powers, Seniority and Substitution of Officers.

In addition to the foregoing powers and duties specifically prescribed for the
respective officers, the Board may by resolution from time to time (a) impose or
confer upon any of the officers such additional duties and powers as the Board
may see fit, (b) determine the order of seniority among the officers, and
(c) except as otherwise provided above, provide that in the case of death or
total and permanent disability of any officer or officers, any other officer or
officers shall temporarily or indefinitely assume the duties, powers and
authority of the officer or officers who died or became totally and permanently
disabled. Any such resolution may be final, subject



--------------------------------------------------------------------------------

only to further action by the Board, granting to any of the Chief Executive
Officer, President(s), Chairman or Vice Chairman (or Chairmen) such discretion
as the Board deems appropriate to impose or confer additional duties and powers,
to determine the order of seniority among officers and to provide for
substitution of officers as above described.

Section 4.15 Compensation.

The elected officers of the Corporation shall receive such compensation as shall
be fixed from time to time by the Board or a committee thereof. The appointed
officers of the Corporation shall receive such compensation as shall be fixed
from time to time by the Board or a committee thereof, by the Chief Executive
Officer or by any officer designated by the Board or the Chief Executive
Officer. Unless otherwise determined by the Board, no officer shall be
prohibited from receiving any compensation by reason of the fact that such
officer also is a director of the Corporation.

Section 4.16 Transaction Involving Interest of an Officer.

In the absence of fraud, no contract or other transaction of the Corporation
shall be affected or invalidated by the fact that any of the officers of the
Corporation is interested in any way in, or connected with any other party to,
such contract or transaction, or are themselves parties to such contract or
transaction; provided, however, that such contract or transaction complies with
applicable law. Each and every person who is or may become an officer of the
Corporation hereby is relieved, to the extent permitted by law, when acting in
good faith, from any liability that might otherwise exist from contracting with
the Corporation for the benefit of such person or any person in which such
person may be interested in any way or with which such person may be connected
in any way.

ARTICLE V

COMMITTEES

Section 5.1 Standing Committees.

5.1.1. The Board shall appoint an Audit Committee, a Compensation Committee, and
a Nominating and Corporate Governance Committee, each consisting of such number
of members as the Board may designate, consistent with the Articles, these
Bylaws and the laws of the State of Nevada.

5.1.2. The Audit Committee shall select and engage, on behalf of the Corporation
and subject to the consent of the stockholders, and fix the compensation of, a
firm of certified public accountants. It shall be the duty of the firm of
certified public accountants, which firm shall report to the Audit Committee, to
audit the books and accounts of the Corporation and its consolidated
subsidiaries. The Audit Committee shall confer with the auditors to determine,
and from time to time shall report to the Board upon, the scope of the auditing
of the books and accounts of the Corporation and its consolidated subsidiaries.
None of the members of the Audit Committee shall be officers or employees of the
Corporation. If required by Nevada or federal laws, rules or regulations, or by
the rules or regulations of any exchange on which the Corporation’s shares shall
be listed, the Board shall approve a charter for the Audit Committee, and the
Audit Committee shall comply with such charter in the performance of its duties.



--------------------------------------------------------------------------------

5.1.3. The Compensation Committee shall establish a general compensation policy
for the Corporation’s directors and elected officers and shall have
responsibility for approving the compensation of the Corporation’s directors,
elected officers and any other senior officers determined by the Compensation
Committee. The Compensation Committee shall have all of the powers of
administration granted to the Compensation Committee under the Corporation’s
non-qualified employee benefit plans, including any stock incentive plans,
long-term incentive plans, bonus plans, retirement plans, deferred compensation
plans, stock purchase plans and medical, dental and insurance plans. In
connection therewith, the Compensation Committee shall determine, subject to the
provisions of such plans, the directors, officers and employees of the
Corporation eligible to participate in any of the plans, the extent of such
participation and the terms and conditions under which benefits may be vested,
received or exercised. None of the members of the Compensation Committee shall
be officers or employees of the Corporation. The Compensation Committee may
delegate any or all of its powers of administration under any or all of the
Corporation’s non-qualified employee benefit plans to any committee or entity
appointed by the Compensation Committee. If required by any Nevada or federal
laws, rules or regulations, or by the rules or regulations of any exchange on
which the Corporation’s shares shall be listed, the Board shall approve a
charter for the Compensation Committee, and the Compensation Committee shall
comply with such charter in the performance of its duties.

5.1.4. The Nominating and Corporate Governance Committee shall identify
individuals qualified to become Board members (consistent with the criteria
approved by the Board), recommend to the Board director candidates for
nomination at the annual meeting of stockholders, and develop and recommend to
the Board the Corporation’s corporate governance principles. None of the members
of the Nominating and Corporate Governance Committee shall be officers or
employees of the Corporation. If required by any Nevada or federal laws, rules
or regulations, or by the rules or regulations of any exchange on which the
Corporation’s shares shall be listed, the Board shall approve a charter for the
Nominating and Corporate Governance Committee, and the Nominating and Corporate
Governance Committee shall comply with such charter in the performance of its
duties.

Section 5.2 Other Committees.

Subject to the limitations of the Articles, these Bylaws and the laws of the
State of Nevada as to action to be authorized or approved by the stockholders,
or duties not delegable by the Board, any or all of the responsibilities and
powers of the Board may be exercised, and the business and affairs of this
Corporation may be exercised or controlled by or under the authority of such
other committee or committees as may be appointed by the Board, including,
without limitation, a Quality, Compliance & Ethics Committee. The
responsibilities and powers to be exercised by any such committee shall be
designated by the Board.

Section 5.3 Procedures.

Subject to the limitations of the Articles, these Bylaws and the laws of the
State of Nevada regarding the conduct of business by the Board and its appointed
committees, the Board and any committee created under this Article V may use any
procedures for conducting its business and exercising its powers, including,
without limitation, acting by the unanimous written consent of its members in
the manner set forth in Section 3.14. A majority of any committee shall
constitute a quorum. Notices of meetings shall be provided and may be waived, in
the manner set forth in Section 3.11.



--------------------------------------------------------------------------------

ARTICLE VI

CORPORATE RECORDS AND REPORTS – INSPECTION

Section 6.1 Records.

The Corporation shall maintain adequate and correct accounts, books and records
of its business and properties. All of such books, records and accounts shall be
kept at its corporate headquarters or at other locations within or without the
State of Nevada as may be designated by the Board.

Section 6.2 Articles, Bylaws and Stock Ledger.

The Corporation shall maintain and keep the following documents at its
registered office in the State of Nevada: (a) a certified copy of the Articles
and all amendments thereto; (b) a certified copy of these Bylaws and all
amendments thereto; and (c) a statement setting forth the following: “The Bank
of New York Mellon, whose address is 101 Barclay Street, New York, New York,
10286, is the custodian of the stock ledger of the Corporation.”

Section 6.3 Inspection.

The books and records of the Corporation may be inspected in accordance with
Sections 78.105 and 78.257 of the Nevada Revised Statutes.

Section 6.4 Checks, Drafts, Etc.

All checks, drafts, or other orders for payment of money, notes or other
evidences of indebtedness, issued in the name of, or payable to, the
Corporation, shall be signed or endorsed only by such person or persons, and
only in such manner, as shall be authorized from time to time by the Board, the
Chief Executive Officer, the Chief Financial Officer or the Treasurer.

ARTICLE VII

OTHER AUTHORIZATIONS

Section 7.1 Execution of Contracts.

Except as otherwise provided in these Bylaws, the Board may authorize any
officer or agent of the corporation to enter into and execute any contract,
document, agreement or instrument in the name of and on behalf of the
Corporation. Such authority may be general or confined to specific instances.
Unless so authorized by the Board, no officer, agent or employee shall have any
power or authority, except in the ordinary course of business, to bind the
Corporation by any contract or engagement, to pledge its credit or to render it
liable for any purpose or in any amount.



--------------------------------------------------------------------------------

Section 7.2 Dividends or Other Distributions.

From time to time, the Board may declare, and the Corporation may pay, dividends
or other distributions on its outstanding shares in the manner and on the terms
and conditions provided by the laws of the State of Nevada and the Articles,
subject to any contractual restrictions to which the Corporation is then
subject.

ARTICLE VIII

SHARES AND TRANSFER OF SHARES

Section 8.1 Shares.

8.1.1. The shares of the capital stock of the Corporation may be represented by
certificates or uncertificated. Each registered holder of shares of capital
stock, upon written request to the Secretary of the Corporation, shall be
provided with a stock certificate representing the number of shares owned by
such holder.

8.1.2. Certificates for shares shall be in such form as the Board may designate
and shall be numbered and registered as they are issued. Each shall state: the
name of the record holder of the shares represented thereby; its number and date
of issuance; the number of shares for which it is issued; the par value; a
statement of the rights, privileges, preferences and restrictions, if any; a
statement as to rights of redemption or conversion, if any; and a statement of
liens or restrictions upon transfer or voting, if any, or, alternatively, a
statement that certificates specifying such matters may be obtained from the
Secretary of the Corporation.

8.1.3. Every certificate for shares must be signed by the Chief Executive
Officer or the President and the Secretary or an Assistant Secretary, or must be
authenticated by facsimiles of the signatures of the Chief Executive Officer or
the President and the Secretary or an Assistant Secretary. Before it becomes
effective, every certificate for shares authenticated by a facsimile or a
signature must be countersigned by a transfer agent or transfer clerk, and must
be registered by an incorporated bank or trust company, either domestic or
foreign, as registrar of transfers.

8.1.4. Even though an officer who signed, or whose facsimile signature has been
written, printed or stamped on a certificate for shares ceases, by death,
resignation, retirement or otherwise, to be an officer of the Corporation before
the certificate is delivered by the Corporation, the certificate shall be as
valid as though signed by a duly elected, qualified and authorized officer if it
is countersigned by the signature or facsimile signature of a transfer clerk or
transfer agent and registered by an incorporated bank or trust company, as
registrar of transfers.

8.1.5. Even though a person whose facsimile signature as, or on behalf of, the
transfer agent or transfer clerk has been written, printed or stamped on a
certificate for shares ceases, by death, resignation or otherwise, to be a
person authorized to so sign such certificate before the certificate is
delivered by the Corporation, the certificate shall be deemed countersigned by
the facsimile signature of a transfer agent or transfer clerk for purposes of
meeting the requirements of this section.



--------------------------------------------------------------------------------

Section 8.2 Transfer on the Books.

Upon surrender to the Secretary or transfer agent of the Corporation of a
certificate for shares duly endorsed or accompanied by proper evidence of
succession, assignment or authority to transfer, it shall be the duty of the
Corporation or its transfer agent to issue a new certificate, if requested by
the transferee, to the person entitled thereto, cancel the old certificate and
record the transaction upon its books.

Section 8.3 Lost or Destroyed Certificates.

The Board may direct, or may authorize the Secretary to direct, a new
certificate or certificates to be issued in place of any certificate or
certificates theretofore issued by the Corporation alleged to have been lost or
destroyed, upon the Secretary’s receipt of an affidavit of that fact by the
person requesting the replacement certificate for shares so lost or destroyed.
When authorizing such issue of a new certificate or certificates, the Board or
Secretary may, in its or the Secretary’s discretion, and as a condition
precedent to the issuance thereof, require the owner of such lost or destroyed
certificate or certificates, or such owner’s legal representative, to advertise
the same in such manner as it shall require and give the Corporation a bond in
such sum as it may direct as indemnity against any claim that may be made
against the Corporation with respect to the certificate alleged to have been
lost or destroyed.

Section 8.4 Transfer Agents and Registrars.

The Board, the Chief Executive Officer, the Chief Financial Officer or the
Secretary may appoint one or more transfer agents or transfer clerks, and one or
more registrars, who may be the same person, and may be the Secretary of the
Corporation, an incorporated bank or trust company or any other person or
entity, either domestic or foreign.

Section 8.5 Fixing Record Date for Dividends, Etc.

The Board may fix a time, not exceeding 50 days preceding the date fixed for the
payment of any dividend or distribution, or for the allotment of rights, or when
any change or conversion or exchange of shares shall go into effect, as a record
date for the determination of the stockholders entitled to receive any such
dividend or distribution, or any such allotment of rights, or to exercise the
rights in respect to any such change, conversion, or exchange of shares, and, in
such case, only stockholders of record on the date so fixed shall be entitled to
receive such dividend, distribution, or allotment of rights, or to exercise such
rights, as the case may be, notwithstanding any transfer of any shares on the
books of the Corporation after any record date fixed as aforesaid.

Section 8.6 Record Ownership.

The Corporation shall be entitled to recognize the exclusive right of a person
registered as such on the books of the Corporation as the owner of shares of the
Corporation’s stock to receive dividends or other distributions and to vote as
such owner, and shall not be bound to recognize any equitable or other claim to
or interest in such shares on the part of any other person, whether or not the
Corporation shall have express or other notice thereof, except as otherwise
provided by law.



--------------------------------------------------------------------------------

Section 8.7 Stockholder Rights Plans.

The adoption of a stockholder rights plan (or “poison pill”) shall require the
affirmative vote of 75% of the Board. Any stockholder rights plan that has been
adopted by the Board shall expire no later than one year following the date of
its adoption; provided, however, that the Board may extend the expiration of a
stockholder rights plan by up to 90 days in order to allow the Corporation to
hold a meeting of the stockholders for the purpose of approving or ratifying an
extension of the stockholder rights plan and, if such stockholder rights plan is
approved or ratified at such meeting of stockholders, the term of such
shareholder rights plan may continue until its expiration, as so approved.

ARTICLE IX

AMENDMENTS TO BYLAWS

Section 9.1 By Stockholders.

New or restated bylaws may be adopted, or these Bylaws may be repealed, amended
or restated, at any meeting of the stockholders at which notice was provided in
accordance with these Bylaws, by the affirmative vote of the holders of a
majority of all outstanding shares voting together and not by class, except as
otherwise provided in these Bylaws.

Section 9.2 By Directors.

Subject to the right of the stockholders to adopt, amend or restate or repeal
these Bylaws, as provided in Section 9.1, the Board may adopt, amend or repeal
any of these Bylaws, except as otherwise provided in these Bylaws, by the
affirmative vote of a majority of directors. This power may not be delegated to
any committee appointed in accordance with these Bylaws.

Section 9.3 Record of Amendments.

Whenever an amendment or a new Bylaw is adopted, it shall be copied in the book
of minutes with the original Bylaws, in the appropriate place. If any Bylaw is
repealed, the fact of repeal, with the date of the meeting at which the repeal
was enacted, or written assent was filed, shall be stated in said book.

ARTICLE X

INDEMNIFICATION OF DIRECTORS AND OFFICERS

Section 10.1 Definitions.

As used in this Article X, the following terms have the following definitions:

10.1.1. “Affiliate” has the meaning given to such term in Rule 12b-2 under the
Exchange Act.

10.1.2. “Change in Control” shall be deemed to have occurred if, after the
Effective Date: (a) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the



--------------------------------------------------------------------------------

Corporation or a corporation owned directly or indirectly by the stockholders of
the Corporation in substantially the same proportions as their ownership of
stock of the Corporation, becomes the “Beneficial Owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 20% or more of the total voting power represented by
the Corporation’s then outstanding Voting Securities, (b) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board and any new director whose election by the Board or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority thereof, or (c) the stockholders of the Corporation approve a merger or
consolidation of the Corporation with any other corporation, other than a merger
or consolidation that would result in the Voting Securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation (in one transaction or
a series of transactions) of all or substantially all of the Corporation’s
assets.

10.1.3. “Disinterested Director” means a director of the Corporation who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by an Indemnitee.

10.1.4. “Effective Date” means November 5, 2008.

10.1.5. “Expenses” means any expense, including without limitation, attorneys’
fees, retainers, court costs, transcript costs, fees and expenses of experts,
including accountants and other advisors, reasonable travel expenses,
duplicating costs, postage, delivery service fees, filing fees, and all other
disbursements or expenses of the types typically paid or incurred in connection
with investigating, defending, being a witness in, or participating in, or
preparing for any of the foregoing in, any Proceeding relating to an
Indemnifiable Event, and any expenses of establishing a right to indemnification
under this Article X.

10.1.6. “Indemnifiable Event” means any event or occurrence that takes place on
or after the Effective Date, related to the fact that an Indemnitee is or was a
director or officer of the Corporation or any of its Affiliates or subsidiaries,
or while a director or officer of the Corporation or any of its Affiliates or
subsidiaries, is or was serving at the request of the Corporation as a director,
officer, employee, trustee, agent, limited partner, member or fiduciary of
another foreign or domestic corporation, partnership, joint venture, employee
benefit plan, trust, or other enterprise, or was a director, officer, employee,
or agent of a foreign or domestic corporation that was a predecessor corporation
of the Corporation or of another enterprise at the request of such predecessor
corporation, or related to anything done or not done by such Indemnitee in any
such capacity, whether or not the basis of the Proceeding is an alleged action
or inaction in an official capacity as a director, officer, employee, or agent.

10.1.7. “Indemnitee” means (a) any present or former director or officer of the
Corporation or any of its Affiliates or subsidiaries who has served as such a
director or officer on



--------------------------------------------------------------------------------

or after the Effective Date, (b) any present or former director, officer,
employee or agent of the Corporation or any of its Affiliates or subsidiaries
deemed to be an Indemnitee pursuant to Section 10.13 who has served as such a
director, officer, employee or agent on or after the Effective Date, and (c) any
other present or former employee or agent of the Corporation or any of its
Affiliates or subsidiaries to the extent that such employee or agent has been
designated as an Indemnitee or as being entitled to all or part of the rights of
an Indemnitee under this Article X pursuant to a resolution of the Board or a
written instrument executed by the Corporation’s Chief Executive Officer, Chief
Financial Officer or General Counsel.

10.1.8. “Independent Counsel” means the person or body appointed in connection
with Section 10.3.

10.1.9. “Proceeding” means any threatened, pending, or completed action, suit,
arbitration, alternative dispute mechanism, inquiry, administrative or
legislative hearing, or investigation or any other actual, threatened or
completed proceeding, including any and all appeals, whether conducted by the
Corporation or any other party, whether civil, criminal, administrative,
investigative, or other, that relates to an Indemnifiable Event.

10.1.10. “Voting Securities” means any securities of the Corporation that vote
generally in the election of directors.

Section 10.2 Indemnification; Advancement of Expenses.

10.2.1. General Agreement.

In the event any Indemnitee was, is, or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in a Proceeding by reason of (or arising in part out of) an
Indemnifiable Event, the Corporation shall indemnify such Indemnitee to the
fullest extent permitted by law as soon as practicable but in any event no later
than 30 days after written demand to the Corporation in accordance with
Section 10.4, from and against any and all Expenses, liability or loss,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, and
any federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Article X, to the fullest extent
permitted by applicable law, as the same exists or may hereafter be amended or
interpreted (but in the case of any such amendment or interpretation, only to
the extent that such amendment or interpretation permits the Corporation to
provide broader indemnification rights than were permitted prior thereto).

10.2.2. Initiation of Proceeding by Indemnitee.

Notwithstanding anything in this Article X to the contrary, no Indemnitee shall
be entitled to indemnification or payment of Expenses pursuant to this Article X
in connection with any Proceeding or part thereof initiated by such Indemnitee
(including, without limitation, counterclaims) against the Corporation or any of
its Affiliates or subsidiaries, or any director or officer of the Corporation or
any of its Affiliates or subsidiaries, unless (a) the Corporation or the
applicable Affiliate or subsidiary has joined in or the Board has consented to
the initiation of such Proceeding; (b) the Proceeding is one to enforce
indemnification rights under Section 10.5, or (c) the Proceeding is instituted
after a Change in Control.



--------------------------------------------------------------------------------

10.2.3. Payment of Expenses in Advance of Final Disposition.

If so requested by any Indemnitee, the Corporation shall pay any and all
Expenses to such Indemnitee (an “Expense Payment”) within 15 business days after
the receipt by the Corporation of a statement or statements from such Indemnitee
requesting such payment or payments. Expense Payments shall be made without
regard to any Indemnitee’s ability to repay the Expenses and without regard to
any Indemnitee’s ultimate entitlement to indemnification under the provisions of
this Article X. An Indemnitee shall qualify for the payment of Expenses solely
upon the execution and delivery to the Corporation of an undertaking in form and
substance reasonably satisfactory to the Corporation providing that such
Indemnitee undertakes to repay the amount if it is ultimately determined by a
court of competent jurisdiction that such Indemnitee is not entitled to be
indemnified by the Corporation. Payments shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of payment. Any
determination made by the Independent Counsel that an Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and such
Indemnitee shall not be required to reimburse the Corporation for any Expense
Payment until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed). An
Indemnitee’s obligation to reimburse the Corporation for Expense Payments shall
be unsecured and no interest shall be charged thereon.

10.2.4. Mandatory Indemnification.

Notwithstanding any other provision of this Article X, to the extent that an
Indemnitee has been successful (on the merits or otherwise) in defense of any
Proceeding relating in whole or in part to an Indemnifiable Event or in defense
of any claim, issue or matter therein, such Indemnitee shall be indemnified
against all Expenses incurred in connection therewith. For purposes of this
Section 10.2.4 and without limiting the foregoing, the termination of any claim,
issue or matter in any such Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

10.2.5. Partial Indemnification.

If any Indemnitee is entitled under any provision of this Article X to
indemnification by the Corporation for some or a portion of any Expenses,
liability or loss, judgments, fines, ERISA excise taxes and penalties, amounts
paid or to be paid in settlement, any interest, assessments, or other charges
imposed thereon, or any federal, state, local, or foreign taxes imposed as a
result of the actual or deemed receipt of any payments under this Article X, but
not, however, for the total amount thereof, the Corporation shall nevertheless
indemnify such Indemnitee for the portion thereof to which such Indemnitee is
entitled.

Section 10.3 Authorization of Indemnification; Independent Counsel.

The person, persons or entity (the “Independent Counsel”) who shall determine
whether indemnification is permissible under applicable law shall be an attorney
admitted to practice in the State of Nevada, selected by the Indemnitee seeking
indemnification and approved and



--------------------------------------------------------------------------------

appointed by a majority vote of a quorum consisting of the Disinterested
Directors. If no Disinterested Directors exist, then the Board shall select a
person, persons or entity otherwise capable of acting as Independent Counsel to
appoint the Independent Counsel. The Independent Counsel shall not include any
person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or the applicable Indemnitee against the other in an action to
determine such Indemnitee’s rights under this Article X or under any agreement
between such Indemnitee and the Corporation. Such counsel, among other things,
shall render a written determination to the Corporation and such Indemnitee as
to whether and to what extent such Indemnitee is permitted to be indemnified
under applicable law. The Corporation agrees to pay the reasonable fees of the
Independent Counsel and any party selected to appoint Independent Counsel and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities, loss, and damages arising out of or relating to this
Article X or their engagement hereunder.

Section 10.4 Indemnification Process and Appeal.

10.4.1. An Indemnitee shall be entitled to indemnification and shall receive
payment thereof from the Corporation in accordance with this Article X as soon
as practicable but in any event no later than 30 calendar days after such
Indemnitee has made written demand on the Corporation for indemnification (which
written demand shall include such documentation and information as is reasonably
available to such Indemnitee and is reasonably necessary to determine whether
and to what extent such Indemnitee is entitled to indemnification), unless the
Independent Counsel has provided a written determination to the Corporation and
such Indemnitee that indemnification is not permissible under applicable law.

10.4.2. If (a) no determination as to whether indemnification is permissible
under applicable law has been made within 30 calendar days after an Indemnitee
has made a demand in accordance with Section 10.4.1, (b) payment of
indemnification pursuant to Section 10.4.1 is not made within 30 calendar days
after a determination that indemnification is permissible under applicable law,
(c) Independent Counsel determines pursuant to Section 10.4.1 that
indemnification is not permissible under applicable law, or (d) an Indemnitee
has not received payment of Expenses within 15 business days after making such a
request in accordance with Section 10.2.3, then the applicable Indemnitee shall
have the right to enforce its rights under this Article X by commencing
litigation in any court of competent jurisdiction seeking an initial
determination by the court or challenging any determination by the Independent
Counsel or any aspect thereof. Any determination by the Independent Counsel not
challenged by the applicable Indemnitee on or before the first anniversary of
the date of the Independent Counsel’s determination shall be binding on the
Corporation and such Indemnitee. The remedy provided for in this Section 10.4 is
non-exclusive and shall be in addition to any other remedies available to each
Indemnitee in law or equity.

10.4.3. To the maximum extent permitted by applicable law in making a
determination with respect to whether indemnification is permissible, the
Independent Counsel shall presume that indemnification is permissible if the
applicable Indemnitee has submitted a request for indemnification in accordance
with Section 10.4.1, and the Corporation shall have the burden of proof to
overcome that presumption in connection with the making by the Independent
Counsel of any determination contrary to that presumption.



--------------------------------------------------------------------------------

10.4.4. It shall be a defense to any action brought by any Indemnitee against
the Corporation to enforce this Article X (other than an action brought to
enforce a claim for Expense Payment incurred in connection with a Proceeding in
advance of its final disposition where the required undertaking has been
tendered to the Corporation) that it is not permissible under applicable law for
the Corporation to indemnify such Indemnitee for the amount claimed.

10.4.5. In connection with any action brought pursuant to Section 10.4.2 as to
whether an Indemnitee is entitled to be indemnified hereunder, the Corporation
must prove with clear and convincing evidence that such Indemnitee is not
entitled to indemnification under this Article X. Neither the failure of the
Independent Counsel to have made a determination prior to the commencement of
such action by such Indemnitee that indemnification is permissible under
applicable law, nor an actual determination by the Independent Counsel that
indemnification is not permissible under applicable law shall be admissible as
evidence in any such action for any purpose. For purposes of this Article X, the
termination of any claim, action, suit or proceeding, by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere, or its equivalent, shall not create a presumption that
such Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.

10.4.6. For the purposes of any determination by the Independent Counsel under
this Article X, an Indemnitee shall be deemed to have acted in good faith and in
a manner such Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, or, with respect to any criminal action or
proceeding, to have had no reasonable cause to believe such Indemnitee’s conduct
was unlawful, if such Indemnitee’s action is based on the records or books of
account of the Corporation or another enterprise, or on information supplied to
such Indemnitee by the officers of the Corporation or another enterprise in the
course of their duties, or on the advice of legal counsel for the Corporation or
another enterprise or on information or records given or reports made to the
Corporation or another enterprise by an independent certified public accountant
or by an appraiser or other expert selected with reasonable care by the
Corporation or another enterprise. The term “another enterprise” as used in this
Section 10.4.6 shall mean any of the Corporation’s Affiliates or subsidiaries or
any other corporation or any partnership, joint venture, trust, employee benefit
plan or other enterprise of which the applicable Indemnitee is or was serving at
the request of the Corporation as a director, officer, employee or agent. The
provisions of this Section 10.4.6 shall not be deemed to be exclusive or to
limit in any way the circumstances in which any Indemnitee may be deemed to have
met the applicable standard of conduct set forth under Nevada law.

Section 10.5 Indemnification for Expenses Incurred in Enforcing Rights.

The Corporation shall indemnify any Indemnitee against any and all Expenses and,
if requested by an Indemnitee, shall pay such Expenses to such Indemnitee in
advance of final disposition on such terms and conditions as the Board deems
appropriate, that are incurred by such Indemnitee in connection with any claim
asserted against or action brought by such Indemnitee for (a) enforcement of
this Article X, (b) indemnification of Expenses or Expense Payments by the
Corporation under any agreement or under applicable law or under any provision
of these Bylaws or the Articles now or hereafter in effect relating to
indemnification for Indemnifiable Events, and/or (c) recovery under directors’
or officers’ liability insurance policies maintained by the Corporation.



--------------------------------------------------------------------------------

Section 10.6 Notification and Defense of Proceeding.

10.6.1. Promptly after receipt by an Indemnitee of notice of the commencement of
any Proceeding relating to an Indemnifiable Event, such Indemnitee shall, if a
claim in respect thereof is to be made against the Corporation under this
Article X, notify the Corporation of the commencement thereof; but the omission
to so notify the Corporation shall not relieve it from any liability that it may
have to such Indemnitee.

10.6.2. With respect to any Proceeding relating to an Indemnifiable Event as to
which an Indemnitee notifies the Corporation of the commencement thereof, the
Corporation shall be entitled to participate in such Proceeding at its own
expense and except as otherwise provided below, and, to the extent the
Corporation so wishes, it may assume the defense thereof with counsel reasonably
satisfactory to such Indemnitee. After notice from the Corporation to the
applicable Indemnitee of its election to assume the defense of any Proceeding
relating to an Indemnifiable Event, the Corporation shall not be liable to such
Indemnitee under this Article X or otherwise for any Expenses subsequently
incurred by such Indemnitee in connection with the defense of such Proceeding
other than reasonable costs of investigation or as otherwise provided below. The
applicable Indemnitee shall have the right to employ such Indemnitee’s own
counsel in such Proceeding but all Expenses related thereto incurred after
notice from the Corporation of its election to assume the defense shall be at
such Indemnitee’s expense unless: (a) the employment of counsel by such
Indemnitee has been authorized by the Corporation, (b) such Indemnitee has
reasonably determined that there may be a conflict of interest between such
Indemnitee and the Corporation in the defense of the Proceeding, (c) Independent
Counsel has determined that a Change in Control has occurred, or (d) the
Corporation shall not within 30 calendar days in fact have employed counsel to
assume the defense of such Proceeding, in each of which case all Expenses of the
Proceeding shall be borne by the Corporation. If the Corporation has selected
counsel to represent the applicable Indemnitee and other current and former
directors and officers of the Corporation and its Affiliates and subsidiaries in
the defense of a Proceeding, and a majority of such persons, including such
Indemnitee, reasonably object to such counsel selected by the Corporation
pursuant to this Section 10.6.2, then such persons, including such Indemnitee,
shall be permitted to employ one additional counsel of their choice and the
reasonable fees and expenses of such counsel shall be at the expense of the
Corporation; provided, however, that such counsel shall be chosen from amongst
the list of counsel, if any, approved by any company with which the Corporation
obtains or maintains insurance. In the event separate counsel is retained by an
Indemnitee pursuant to this Section 10.6.2, the Corporation shall cooperate with
such Indemnitee with respect to the defense of the Proceeding, including making
documents, witnesses and other reasonable information related to the defense
available to such Indemnitee and such separate counsel pursuant to joint-defense
agreements or confidentiality agreements, as appropriate. The Corporation shall
not be entitled to assume the defense of any Proceeding brought by or on behalf
of the Corporation or as to which the determination shall have been made by the
applicable Indemnitee pursuant to clause (b) above or by Independent Counsel
pursuant to clause (c) above.



--------------------------------------------------------------------------------

10.6.3. The Corporation shall not be liable to indemnify an Indemnitee under
this Article X or otherwise for any amounts paid in settlement of any Proceeding
effected without the Corporation’s written consent, provided, however, that if a
Change in Control has occurred, the Corporation shall be liable for
indemnification of an Indemnitee for amounts paid in settlement if the
Independent Counsel has approved the settlement. The Corporation shall not
settle any Proceeding in any manner that would impose any penalty or limitation
on any Indemnitee without such Indemnitee’s written consent. Neither the
Corporation nor any Indemnitee shall unreasonably withhold their consent to any
proposed settlement. The Corporation’s liability hereunder shall not be excused
if participation in the Proceeding by the Corporation was barred by this Article
X.

Section 10.7 Non-Exclusivity.

The rights of each Indemnitee hereunder are non-exclusive and shall be in
addition to any other rights such Indemnitee may have under applicable law, the
Articles, under any agreement or otherwise. To the extent that a change in
applicable law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Articles, these Bylaws or applicable law, it is the intent of the parties that
each Indemnitee enjoy by this Article X the greater benefits so afforded by such
change.

Section 10.8 Liability Insurance.

The Corporation has the power to purchase and maintain insurance or make other
financial arrangements on behalf of any Indemnitee for any liability asserted
against him or her and liability and Expenses incurred by him or her in his or
her capacity, whether or not the Corporation has the authority to indemnify the
Indemnitee against such liability and expenses. The other financial arrangements
described in the preceding sentence made by the Corporation may include the
creation of a trust fund, the establishment of a program of self insurance,
securing the Corporation’s obligation of indemnification by granting a security
interest or other lien on any assets of the Corporation or the establishment of
a letter of credit, guaranty or surety. No financial arrangement made pursuant
to this Article X may provide protection for a person adjudged by a court of
competent jurisdiction, after exhaustion of all appeals therefrom, to be liable
for intentional misconduct, fraud or a knowing violation of law, except with
respect to the advancement of expenses or indemnification ordered by a court.
The fact that the Corporation purchases such insurance or maintains such other
financial arrangements shall not limit the scope of indemnity granted to an
Indemnitee by this Article X. In the absence of fraud, the decision by the Board
as to the propriety of the terms and conditions of any insurance or other
financial arrangement made pursuant to this Section 10.8 and the choice of the
person to provide the insurance or other financial arrangement is conclusive and
the insurance or other financial arrangement is not void or voidable and does
not subject any director approving it to personal liability for his or her
action, even if the director approving the insurance or other financial
arrangement is a beneficiary of the insurance or other financial arrangement.

Section 10.9 Subrogation.

In the event of payment under this Article X, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of the
applicable Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Corporation effectively to bring suit
to enforce such rights.



--------------------------------------------------------------------------------

Section 10.10 No Duplication of Payments.

The Corporation shall not be liable under this Article X to make any payment in
connection with any claim made against any Indemnitee to the extent such
Indemnitee has otherwise actually received payment (under any insurance policy,
agreement or otherwise) of the amounts otherwise indemnifiable hereunder.

Section 10.11 Contractual Rights.

The right of each Indemnitee to be indemnified or to the advancement or
reimbursement of Expenses (a) is a contract right based upon good and valuable
consideration, pursuant to which such Indemnitee may sue as if these provisions
were set forth in a separate written contract between him or her and the
Corporation, and (b) shall continue after any rescission or restrictive
modification of such provisions as to events occurring prior thereto. Neither
the amendment or repeal of, nor the adoption of a provision inconsistent with,
any provision of this Article X (including, without limitation, this
Section 10.11), nor the adoption of any provision of the Articles, nor to the
fullest extent permitted by Nevada law, any modification of law, shall adversely
affect the rights of any person who is or was an Indemnitee under this Article X
with respect to any Proceeding arising out of any action or omission occurring
prior to such amendment, repeal or adoption of an inconsistent provision,
without the written consent of such person.

Section 10.12 Indemnification Agreements.

In addition to the provisions of this Article X, the Corporation may enter into
agreements with any director, officer, employee or agent of the Corporation or
any of its Affiliates or subsidiaries providing for indemnification to the
fullest extent permitted by Nevada law.

Section 10.13 Applicability to Federal Election Campaign Act of 1971, as
Amended.

The rights provided by this Article X shall be applicable to any present or
former director, officer, employee or agent of the Corporation appointed from
time to time by the Chief Executive Officer of the Corporation or his designee
to serve in the administration and management of any separate, segregated fund
established for purposes of collecting and distributing voluntary employee
political contributions to federal election campaigns pursuant to the Federal
Election Campaign Act of 1971, as amended, provided that any such present or
former director, officer, employee or agent has served as such capacity on or
after the Effective Date, and any such present or former director, officer,
employee or agent shall be deemed to be an Indemnitee under this Article X.

Section 10.14 Severability.

If any provision (or portion thereof) of this Article X shall be held by a court
of competent jurisdiction to be invalid, void, or otherwise unenforceable, the
remaining provisions shall remain enforceable to the fullest extent permitted by
law. Furthermore, to the fullest extent possible, the remaining provisions of
this Article X shall be construed so as to give effect to the intent manifested
by the provision held invalid, void, or unenforceable.



--------------------------------------------------------------------------------

Section 10.15 Subsidiaries.

On vote of the Board, the Corporation may assent to the adoption of this Article
X by any subsidiary, whether or not wholly owned.

ARTICLE XI

CORPORATE SEAL

The corporate seal shall be circular in form and shall have inscribed thereon
the name of the Corporation, the date of its incorporation and the word
“Nevada”.

ARTICLE XII

INTERPRETATION

Reference in these Bylaws to any provision of Nevada law or the Nevada Revised
Statutes shall be deemed to include all amendments thereto and the effect of the
construction and determination of validity thereof by the Nevada Supreme Court.



--------------------------------------------------------------------------------

Exhibit B

LOGO [g556873ex01.jpg]

Tenet Reaches Agreement with Glenview

Implements Additional Governance Enhancements

DALLAS – March 26, 2018 – Tenet Healthcare Corporation (NYSE: THC) today
announced that its Board of Directors has reached an agreement with Glenview
Capital Management (“Glenview”) under which Glenview has withdrawn its proposal
to amend the Company’s bylaws that would allow shareholders to take action by
written consent without a meeting. In addition, Glenview has agreed to vote its
shares in favor of all of the Board’s nominees and support all Board recommended
proposals at the Company’s 2018 Annual Meeting of Shareholders.

As part of the agreement, the Tenet Board is revising the Company’s bylaws to
further align its corporate governance with best practices, as follows:

 

  •   Revising the special meeting bylaw so that it can only be amended by a
vote from shareholders representing a majority of the outstanding common stock;

 

  •   Holding its annual meeting at least every 13 months, consistent with the
standard applicable under Delaware law, under a bylaw that can only be modified
by a vote from shareholders representing a majority of the outstanding common
stock; and

 

  •   Adding a shareholder rights plan bylaw with provisions including that
approval from 75% of the members of the Board of Directors is required to adopt
any future shareholder rights plan, and that the term of the rights plan must be
limited to a maximum duration of one year plus a 90 day period to solicit
shareholder approval of any longer duration, if applicable.

Ronald A. Rittenmeyer, executive chairman and CEO, said, “We are pleased to have
reached this constructive agreement with Glenview, which demonstrates our
ongoing commitment to listening to our shareholders and incorporating their
feedback as part of our efforts to strengthen our corporate governance
practices. With this agreement in place, we can continue our work on the
initiatives we have underway to position us as a stronger leader in healthcare
delivery and create additional shareholder value.”



--------------------------------------------------------------------------------

Larry Robbins, Founder and CEO of Glenview, stated, “As a long-term shareholder
of Tenet and as its largest investor, we firmly believe in the Company’s value
creation opportunities and we appreciate steps taken in recent months to enhance
Tenet’s focus on patient satisfaction, operating efficiency, incentive alignment
and corporate governance. We are pleased that these bylaw amendments will
benefit all shareholders by providing greater shareholder safeguards and an
improved framework for a continuing constructive dialogue between the Board,
senior management and owners.”

The full agreement with Glenview will be filed in a Form 8-K with the Securities
and Exchange Commission.

About Tenet Healthcare

Tenet Healthcare Corporation is a diversified healthcare services company with
approximately 115,000 employees united around a common mission: to help people
live happier, healthier lives. Through its subsidiaries, partnerships and joint
ventures, including United Surgical Partners International, the Company operates
general acute care and specialty hospitals, ambulatory surgery centers, urgent
care centers and other outpatient facilities in the United States and the United
Kingdom. Tenet’s Conifer Health Solutions subsidiary provides technology-enabled
performance improvement and health management solutions to hospitals, health
systems, integrated delivery networks, physician groups, self-insured
organizations and health plans. For more information, please visit
www.tenethealth.com.

The terms “THC”, “Tenet Healthcare Corporation”, “the Company”, “we”, “us” or
“our” refer to Tenet Healthcare Corporation or one or more of its subsidiaries
or affiliates as applicable.

This release contains “forward-looking statements” – that is, statements that
relate to future, not past, events. In this context, forward-looking statements
often address our expected future business and financial performance and
financial condition, and often contain words such as “expect,” “assume,”
“anticipate,” “estimate,” “intend,” “plan,” “believe,” “seek,” “see,” or “will.”
Forward-looking statements by their nature address matters that are, to
different degrees, uncertain. Particular uncertainties that could cause our
actual results to be materially different than those expressed in our
forward-looking statements include, but are not limited to, the factors
disclosed under “Forward-Looking Statements” and “Risk Factors” in our Form 10-K
for the year ended December 31, 2017, and subsequent Form 10-Q filings and other
filings with the Securities and Exchange Commission.

# # #

 

Investor Contact

  

Media Contact

Brendan Strong    Lesley Bogdanow 469-893-6992    469-893-2640
investorrelations@tenethealth.com    mediarelations@tenethealth.com

 

Page 2